


Exhibit 10.35




Note: Registrant has requested that portions of this document denoted [***] be
accorded confidential treatment pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended.




                                                
LIMITED LIABILITY COMPANY AGREEMENT
OF
ATLANTIC COAST PIPELINE, LLC
a Delaware Limited Liability Company
Dated as of September 2, 2014
                                                
THE SECURITIES REFERENCED IN THIS LIMITED LIABILITY COMPANY AGREEMENT (THIS
“AGREEMENT”) HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY OTHER STATE OR FEDERAL
SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED OR
OTHERWISE DISPOSED OF AT ANY TIME WITHOUT AN EFFECTIVE REGISTRATION STATEMENT OR
QUALIFICATION UNDER SUCH ACT AND LAWS OR AN EXEMPTION THEREFROM, AND COMPLIANCE
WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.
THEREFORE, MEMBERS MAY NOT BE ABLE TO READILY LIQUIDATE THEIR INVESTMENTS. THERE
IS NO TRADING MARKET FOR THE SECURITIES REFERENCED IN THIS AGREEMENT, AND IT IS
NOT ANTICIPATED THAT ONE WILL DEVELOP.
THE SECURITIES REFERENCED IN THIS LIMITED LIABILITY COMPANY AGREEMENT ARE
SUBJECT TO CONDITIONS AND RESTRICTIONS ON TRANSFER SET FORTH HEREIN AND CERTAIN
RESTRICTIONS ON VOTING RIGHTS.








--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
Article 1
ORGANIZATIONAL MATTERS    1

1.1.
Formation and Continuation    1

1.2.
Name    1

1.3.
Purpose    2

1.4.
Registered Office and Registered Agent; Principal Place of Business    2

1.5.
Foreign Qualification    2

1.6.
Term    2

1.7.
Expense    3

1.8.
No State Law Partnership    3

1.9.
Mergers and Exchanges    3

Article 2
DEFINITIONS AND REFERENCES    3

2.1.
Definitions    3

Article 3
MEMBERS    19

3.1.
Members    19

3.2.
Membership Interests    20

3.3.
Voting.    20

3.4.
Additional Members and Membership Interests    20

3.5.
Liability to Third Parties    21

3.6.
Withdrawal    21

3.7.
Members Have No Agency Authority    21

3.8.
Priority and Return of Capital    21

3.9.
Limitation on Liens    21

Article 4
CAPITAL CONTRIBUTIONS; DEFAULT    21

4.1.
Capital Contributions    21

4.2.
Additional Capital Contributions    22

4.3.
Dilution    25

4.4.
Pre-Effective Expenditures    26

4.5.
Events of Default    27

4.6.
Interest on and Return of Capital Contributions    29

4.7.
Financing    29

Article 5
ALLOCATIONS AND DISTRIBUTIONS    30

5.1.
Allocations of Profits and Losses    30

5.2.
Special Allocations    30

5.3.
Allocation and Other Rules    32

5.4.
Allocations for Tax Purposes    33

5.5.
Distributions    34

5.6.
Acknowledgement of Allocation Rules    34

5.7.
Tax Withholding    34




i
 





--------------------------------------------------------------------------------


Article 6
MANAGEMENT AND GOVERNANCE    35

6.1.
Board    35

6.2.
Certain Agreements    35

6.3.
Designation of Managers    36

6.4.
Removal of Managers    37

6.5.
Vacancies    37

6.6.
Meetings of Board    37

6.7.
Restricted Action Requiring Board Approval    39

6.8.
FERC Certificate Approval    42

6.9.
Officers    44

6.10.
Duties of Managers    44

6.11.
Commercially Sensitive Information    45

6.12.
Employees    46

Article 7
BUDGETS; ACCOUNTING, TAX AND BANKING MATTERS    46

7.1.
Facilities Budgets    46

7.2.
Annual Budgets    47

7.3.
Books and Records; Reports    47

7.4.
Fiscal Year    50

7.5.
Bank Accounts    50

7.6.
Capital Accounts    50

7.7.
Tax Partnership    51

7.8.
Tax Elections.    51

7.9.
Tax Matters Member    51

7.10.
Tax Returns and Reports    52

7.11.
Audit Rights    52

Article 8
INDEMNIFICATION    52

8.1.
Right to Indemnification    52

8.2.
Indemnification of Employees and Agents    53

8.3.
Advance Payment    53

8.4.
Appearance as a Witness    54

8.5.
Nonexclusivity of Rights    54

8.6.
Insurance    54

8.7.
Certain Definitions    54

8.8.
Severability    55

Article 9
COMMITTED FACILITIES; OTHER ACTIVITIES    55

9.1.
Development of Committed Facilities    55

9.2.
Development of Approved Facilities Projects    55

9.3.
Proposed Facilities Projects    56

9.4.
Development of Business Opportunities    57

9.5.
Certain Opportunities    57

9.6.
Insurance    57

Article 10
DISPOSITION    58


ii





--------------------------------------------------------------------------------


10.1.
Dispositions; Exception to Application of this Article 10    58

10.2.
Other Restrictions on Dispositions    59

10.3.
[RESERVED].    60

10.4.
Preemptive Right    60

10.5.
Dominion ROFR    61

Article 11
DISSOLUTION, LIQUIDATION, AND TERMINATION    62

11.1.
Dissolution    62

11.2.
Liquidation and Termination    62

11.3.
Deficit Capital Accounts    64

11.4.
Certificate of Cancellation    64

Article 12
REPRESENTATIONS AND WARRANTIES    64

12.1.
Representations and Warranties of the Members    64

Article 13
EFFECTIVENESS    65

13.1.
Effectiveness    65

Article 14
GENERAL PROVISIONS    65

14.1.
Notices    65

14.2.
Amendment or Modification    66

14.3.
Entire Agreement    66

14.4.
Extensions; Waivers    66

14.5.
Assignment; Binding Effect    67

14.6.
Governing Law    67

14.7.
Dispute Resolution    67

14.8.
Waiver of Jury Trial    67

14.9.
Affiliate Contracts    68

14.10.
No Consequential Damages    68

14.11.
Severability    68

14.12.
Further Assurances    69

14.13.
Title to Company Property    69

14.14.
Intellectual Property    69

14.15.
Press Releases and Public Announcements    69

14.16.
No Third Party Beneficiaries    69

14.17.
Confidentiality    70

14.18.
Headings    70

14.19.
Construction    70

14.20.
Fair Market Value Determination    71

14.21.
Counterparts; Effectiveness    71

14.22.
Adjustment for Inflation    72

14.23.
Legal Representation    72








iii





--------------------------------------------------------------------------------




INDEX TO ANNEXES
Annex A    Transferee Representations
Annex B    Accession Agreement
Annex C    Form of Capital Call Notice
INDEX TO EXHIBITS
Exhibit 2.1    Initial Precedent Agreements
Exhibit 3.1    Member Addresses, Capital Contributions and Percentage Interests
Exhibit 4.4    Pre-Effective Expenditures


Exhibit 6.3(a)    Designated Managers


Exhibit 6.9(c)    Officers


Exhibit 14.9    Affiliate Contracts


INDEX TO SCHEDULES
Schedule A    Initial Facilities
Schedule B    Minimum Insurance Coverage
    

iv





--------------------------------------------------------------------------------



LIMITED LIABILITY COMPANY AGREEMENT
OF
ATLANTIC COAST PIPELINE, LLC
THIS LIMITED LIABILITY COMPANY AGREEMENT of ATLANTIC COAST PIPELINE, LLC, a
Delaware limited liability company (the “Company”), dated as of September 2,
2014 (the “Effective Date”), is adopted, executed and agreed to by DOMINION
ATLANTIC COAST PIPELINE, LLC, a Delaware limited liability company (“Dominion”),
DUKE ENERGY ACP, LLC, a Delaware limited liability company (“Duke”), PIEDMONT
ACP COMPANY, LLC, a North Carolina limited liability company (“Piedmont”), and
MAPLE ENTERPRISE HOLDINGS, INC., a Georgia corporation (“AGL”). Capitalized
terms used herein shall have the meanings set forth in Article 2 unless
otherwise defined herein.


WHEREAS, the Company was formed on August 27, 2014 by the filing of a
Certificate of Formation (the “Certificate”) with the Secretary of State of the
State of Delaware; and


WHEREAS, the Members desire to enter into this Agreement for purposes of
evidencing the various rights, privileges, duties and obligations of the
Members.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto intending to be legally
bound hereby enter into this Agreement.


ARTICLE 1
ORGANIZATIONAL MATTERS
1.1.    Formation and Continuation
The Company was formed upon the filing of the Certificate with the Secretary of
State of the State of Delaware on August 27, 2014 under and pursuant to the Act.
The Members desire to continue the Company for the purposes and upon the terms
and conditions hereinafter set forth. The Members hereby agree that during the
term of the Company, the rights and obligations of the Members with respect to
the Company will be determined in accordance with the terms and provisions of
this Agreement and the Act (except where the Act provides that such rights and
obligations specified in the Act shall apply “unless otherwise provided in a
limited liability company agreement” or words of similar effect and such rights
and obligations are set forth in this Agreement). Notwithstanding anything
herein to the contrary, the Members shall not have the rights described in
Section 18-210 of the Act (entitled “Contractual Appraisal Rights”), which shall
not apply to this Agreement or to the Company.


1.2.     Name


The Company’s name is “Atlantic Coast Pipeline, LLC.” The Company’s business
shall be conducted in the Company’s name or in any other name approved by the
Board. If the law of a jurisdiction where the Company does business requires the
Company to do business under a different name, the Company’s business in such
jurisdiction may be conducted under such other name or names as the Board may
select.

1





--------------------------------------------------------------------------------



1.3.    Purpose
Subject to the terms of this Agreement, the purpose of the Company shall be to
engage in the Business and to engage in any lawful act or activity for which
limited liability companies may engage under the Act and other applicable laws
in furtherance of, ancillary to or in connection with the Business. The Company
shall have all powers and privileges granted by the Act, any other law or this
Agreement, including incidental powers thereto, to the extent that such powers
and privileges are necessary, customary, convenient or incidental to engaging in
the Business.


1.4.    Registered Office and Registered Agent; Principal Place of Business


(a)    The Company’s registered office required by the Act to be maintained in
the State of Delaware shall be the initial registered office named in the
Certificate or such other office (which need not be a place of business of the
Company) as the Board may designate from time to time in the manner provided by
law. The Company’s registered agent in the State of Delaware shall be the
initial registered agent named in the Certificate or such other Person or
Persons as the Board may designate from time to time.


(b)    The principal place of business of the Company shall be in Richmond, VA.
The Board, at any time and from time to time, may change the location of the
Company’s principal place of business and may establish such additional place or
places of business of the Company as the Board shall determine to be necessary
or desirable.


1.5.    Foreign Qualification


Prior to the Company conducting business in any jurisdiction other than
Delaware, the Company shall comply, to the extent procedures are reasonably
available, with all requirements necessary to qualify the Company as a foreign
limited liability company in such jurisdiction. At the request of the Board or
an officer of the Company upon proper authorization, each Member agrees to
execute, acknowledge, swear to, and deliver all certificates and other
instruments conforming with this Agreement that are necessary or appropriate to
qualify, continue, and terminate the Company as a foreign limited liability
company in such jurisdiction; provided that no Member shall be required to file
any general consent to service of process or to qualify as a foreign
corporation, limited liability company, partnership or other entity in any
jurisdiction in which it is not already so qualified.


1.6.    Term


The existence of the Company commenced on the date the Certificate was filed
with the Secretary of State of the State of Delaware and shall continue in
existence until it is dissolved and the Certificate is cancelled in accordance
with the terms hereof and the Act.













2
 

--------------------------------------------------------------------------------



1.7.    Expense
Each Member and each of their respective Affiliates shall be responsible for and
bear their own costs and expenses incurred in connection with the consideration
of their investment in the Company, their due diligence review of the Company,
and the negotiation, preparation and execution of the Transaction Documents.


1.8.    No State Law Partnership


The Members intend that: (a) the Company shall not be treated as a common law
partnership or joint venture; and (b) this Agreement shall not create any agency
or other relationship creating fiduciary or quasi-fiduciary duties owed by any
Member to the Company or to any other Member or Manager, and this Agreement may
not be construed to suggest otherwise, except for the implied covenant of good
faith and fair dealing. To the extent that, at law or in equity, a Member owes
any fiduciary or other duty to the Company or any Manager pursuant to this
Agreement, such duty is hereby eliminated pursuant to Section 18-1101(c) of the
Act, except for the implied covenant of good faith and fair dealing. This
Agreement shall not subject the Members to joint and several or vicarious
liability for the obligations of the Company or any other Member or impose any
duty, obligation or liability on any Member that would arise therefrom with
respect to any or all of the Members or the Company. Notwithstanding anything in
this Agreement to the contrary, nothing in this Agreement is intended to change
or in any way modify or reduce the fiduciary or other duties which may be agreed
to by a Member in its capacity as a party to a Transaction Document or other
contract with the Company or any Subsidiary of the Company other than this
Agreement.


1.9.    Mergers and Exchanges


Except as otherwise provided in this Agreement, the Company may be a party to
any merger, equity exchange, consolidation, acquisition or other type of
reorganization upon proper authorization taken pursuant to the terms hereof.
ARTICLE 2
DEFINITIONS AND REFERENCES
2.1.    Definitions
When used in this Agreement, the following terms shall have the respective
meanings assigned to them in this Section 2.1 or in the sections or other
subdivisions referred to below:
“Accession Agreement” means the agreement substantially in the form attached
hereto as Annex B.
“Act” means the Delaware Limited Liability Company Act or any successor statute,
as amended from time to time.
“Acting Member” means, with respect to any Affiliate Contract, each Member that
is not itself, nor is any of its Affiliates, a party to such Affiliate Contract.

3
 

--------------------------------------------------------------------------------



“Additional Capital Contribution” means, with respect to any Member, any Capital
Contribution allowed or required to be made by such Member from time to time in
accordance with the terms of Article 4.
“Adjusted Capital Account” means the Capital Account maintained for each Member
as provided in Section 7.6, (a) increased by an amount equal to the amount such
Member is deemed obligated to restore under the penultimate sentences of
Treasury Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5) as computed on the
last Day of such Fiscal Year in accordance with the applicable Treasury
Regulations, and (b) decreased by the adjustments provided for in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d)(4)-(6).
“Affected Member” is defined in Section 14.20(b).
“Affiliate” means, when used with respect to any Person, any Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person,
and the term “Affiliate” includes, with respect to any Member, (a) a limited
partnership or a Person Controlled by a limited partnership if the general
partner of such limited partnership is Controlled by such Member’s Parent, or
(b) a limited liability company or a Person controlled by a limited liability
company if the managing member of the limited liability company is Controlled by
such Member’s Parent. For purposes of this Agreement, neither the Company nor
any of its Subsidiaries is an Affiliate of any of the Members or any of their
respective Affiliates. For the purposes of Article X, the term “Affiliate”
includes, in the case of Dominion, Dominion Midstream Partners, LP (“Dominion
MLP”).
“Affiliate Contract” means a contract, agreement, document or other instrument
between the Company or a Subsidiary thereof on one hand and a Member or an
Affiliate of a Member on the other hand.
“AFP Budget” is defined in Section 7.1(c).
“Aggregate Budget Cap” means, with respect to any Committed Facilities, an
amount equal to the aggregate of the Budget Caps of all Members for such
Committed Facilities.
“AGL” is defined in the recitals.
“AGL Manager(s)” is defined in Section 6.3(a).
“Agreement” means this Limited Liability Company Agreement, as hereafter
amended, modified or changed from time to time in accordance with the terms
hereof.
“Allocation Period” means (a) the period commencing on the Effective Date and
ending on December 31, 2014, (b) any subsequent 12-month period commencing on
January 1, and ending on December 31, (c) any portion of the periods described
in clauses (a) or (b) for which the Company is required to allocate Profits,
Losses and other items of Company income, gain, loss or deduction under Article
5 or (d) the period commencing on the immediately preceding January 1, and
ending on the date on which all Properties of the Company are distributed to the
Members under Article 11; provided, however, if such period is not permissible
for tax purposes, the Tax Matters Member shall select another period that is
permissible for tax purposes.

4
 

--------------------------------------------------------------------------------



“Alternate Manager” is defined in Section 6.3(b).
“Annual Budget” means the annual budget of the Company, comprised of the Annual
Capital Budget and, with respect to any year (or portion thereof) following the
In-Service Date, the Annual Operating Budget.
“Annual Capital Budget” is defined in Section 7.2(a).
“Annual Operating Budget” is defined in Section 7.2(a).
“Appraiser” is defined in Section 14.20(b).
“Approved Facilities Project” means any Facilities Project to be undertaken by
the Company that the Board approves pursuant to Section 6.7(b)(iii).
“Available Cash” means, with respect to any period, the following, without
duplication: (a) all revenues and other cash and cash equivalents collected or
received by the Company from any and all sources (other than Capital
Contributions) as of the end of such period less (b) as of the end of such
period, reserves reasonably established by the Board to provide for the proper
conduct of the business of the Company, including any reserves to comply with
applicable law or any instrument of indebtedness or obligation to which the
Company is a party or by which it is bound or its assets are subject; provided,
however, that Available Cash shall not be reduced by depreciation, amortization,
cost recovery deductions or similar non-cash expenses or allowances, and shall
be increased by any reductions of cash reserves previously established pursuant
to the first clause of this definition. Available Cash generated from Capital
Contributions pursuant to Sections 4.1 and 4.2 shall not be considered
“Available Cash” for distribution purposes.
“Bankrupt Member” means any Member:
(a)    that (i) makes a general assignment for the benefit of creditors; (ii)
files a voluntary bankruptcy petition; (iii) becomes the subject of an order for
relief or is declared insolvent in any federal or state bankruptcy or insolvency
proceeding; (iv) files a petition or answer in a court of competent jurisdiction
seeking for such Member a reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any applicable
law; (v) files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against such Member in a proceeding of
the type described in subclauses (i) through (iv) of this clause (a); or
(vi) seeks, consents, or acquiesces to the appointment of a trustee, receiver,
or liquidator of such Member or of all or any substantial part of such Member’s
assets or properties; or
(b)    against which a proceeding seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
law has been commenced and ninety (90) Days have expired without dismissal
thereof or with respect to which, without such Member’s consent or acquiescence,
a trustee, receiver, or liquidator of such Member or of all or any substantial
part of such Member’s properties has been appointed and sixty (60) Days have
expired without such



5
 

--------------------------------------------------------------------------------



appointments having been vacated or stayed, or sixty (60) Days have expired
after the date of expiration of a stay, if the appointment has not previously
been vacated.
“Base Facilities Project” means any project that involves (i) constructing or
installing any pipeline that would loop (as such term is commonly used in the
natural gas pipeline industry) the Facilities, (ii) installing or upgrading any
compression with respect to the Facilities, (iii) increasing the transportation
capacity of the Facilities through the installation of greater capacity pipe,
looping or similar improvements, and/or (iv) any extension to the Trunkline, in
each case excluding any project upstream of the Marts Junction receipt point in
Lewis County, West Virginia.
“Base Facilities Project Notice” is defined in Section 9.3(a).
“Board” is defined in Section 6.1.
“Budget Cap” means, for each Member (a) with respect to the Initial Facilities,
the amount in U.S. dollars set forth opposite such Member’s name in the Initial
Facilities Budget, (b) with respect to the PA Required Expansion Facilities, the
amount in U.S. dollars set forth opposite such Member’s name in Attachment D to
the Initial Resolution, in each case as such amount may be increased from time
to time in accordance with Section 4.2(f).
“Budget Overrun” is defined in Section 6.7(b)(iii)(14).
“Business” means the business of acquiring, planning, designing, financing,
constructing, operating, owning, improving, marketing, maintaining and expanding
the Facilities, engaging in the transmission of natural gas through the
Facilities, procuring or leasing gas transportation capacity on any other
pipeline facilities and engaging in the transmission of natural gas through such
pipeline facilities, and performing other activities or services related or
ancillary thereto and such other related business as approved by the Board.
“Business Day” means a Day, other than a Saturday or a Sunday, on which
commercial banks in the Unites States of America are open for business with the
public.
“Capital Account” is defined in Section 7.6(a).
“Capital Call Notice” is defined in Section 4.2(a).
“Capital Contribution” means, for any Member at the particular time in question,
the aggregate of the dollar amounts of any cash contributed to the Company’s
capital and/or the Gross Asset Value of any property or asset contributed (or
deemed contributed pursuant to this Agreement) by such Member to the Company’s
capital.
“Capital Expenditures” shall mean costs and expenses associated with the
acquisition, development or redevelopment of Company Properties or any other
fixed or capital assets of the Company or any of its Subsidiaries which are
capitalized pursuant to GAAP and subject to depletion, depreciation or
amortization.
“Certificate” is defined in the recitals.



6
 

--------------------------------------------------------------------------------



“Chairman” is defined in Section 6.6(f).
“Change in Control” means, with respect to any Member, any transaction or series
of transactions that causes such Member’s Parent to be Controlled by a Person
(or group of Persons that have agreed to act in concert) that does not Control
(or is not Controlled by) such Parent as of the date that such Member first
executed this Agreement.
“Collection Costs” is defined in Section 4.5(a).
“Committed Facilities” means the Initial Facilities and the PA Required
Expansion Facilities, collectively.
“Company” is defined in the preamble to this Agreement.
“Company Nonrecourse Liabilities” means nonrecourse liabilities (or portions
thereof) of the Company as defined in Treasury Regulations Section 1.752-1(a)(2)
or Treasury Regulations Section 1.752-7 liabilities (as defined in Treasury
Regulations Section 1.752-7(b)(3)(i)) assumed by the Company from a Member.
“Company Property” or “Company Properties” or “Properties of the Company” means
any right, title or interest of the Company or any Subsidiary in or to property
or assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including equity interests or other ownership
interests in any Person and whether now in existence or owned or hereafter
acquired or constructed.
“Competitive Facilities Project” means (i) any project that involves the
addition of any lateral or other pipeline that connects directly to the
Facilities and that would transport natural gas for: (1) the ultimate delivery
to an end-use facility or (2) further downstream transportation after such
natural gas has been transported through any of the Facilities, or (ii) any
pipeline project delivering natural gas directly into the Facilities, in each
case excluding (x) any project upstream of the Marts Junction receipt point in
Lewis County, West Virginia and (y) any extension to the Trunkline.
“Competitive Facilities Project Notice” is defined in Section 9.3(a).
“Contribution Default” is defined in Section 4.2(d)(ii).
“Contribution Default Notice” is defined in Section 4.2(d)(ii).
“Control” and its derivatives mean, with respect to any Person, the possession,
directly or indirectly, through one or more intermediaries, of the power to
direct or cause the direction of management or policies (whether through
ownership of securities, by contract or otherwise) of a Person. For the purposes
of the preceding sentence but without limiting the generality thereof, Control
is deemed to exist when a Person (or group of Persons who have agreed to act in
concert) possesses, directly or indirectly, (i) the ability to elect or cause
the election of a majority of the board of directors, board of managers or other
governing authority of the applicable Person, (ii) in the case of a corporation,
50% or more of all classes and series of issued and outstanding capital stock
entitled to vote for the election of the board of directors, (iii) in the case

7
 

--------------------------------------------------------------------------------



of a limited liability company, partnership, limited partnership or joint
venture, the right to 50% or more of the distributions therefrom (including
liquidating distributions), (iv) in the case of a limited liability company, 50%
or more of the outstanding securities of all classes and series of securities
entitled to vote in the election of the board of managers, management committee
or other governing authority thereof, (v) in the case of a limited partnership
(including any master or publically traded limited partnership), a general
partner interest therein or the right to vote or designate or cause the voting
or designation of a general partner thereof or (vi) in the case of any Person,
50% or more of the economic or beneficial interest therein or the right to
receive 50% or more of the profits or income of such Person.
“CPI” is defined in Section 14.22.
“Day(s)” means any calendar day.
“Defaulting Member” means any Member for which an Event of Default has occurred.
“Deficiency” is defined in Section 4.2(d)(i).
“Deficiency Interest Expense” has the meaning set forth in the definition of
“Interest.”
“Deficiency Interest Income” has the meaning set forth in the definition of
“Interest.”
“Depreciation” means for each taxable period, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such period for federal income tax purposes, except that
(a) with respect to any asset the Gross Asset Value of which differs from its
adjusted tax basis for federal income tax purposes and which difference is being
eliminated by use of the remedial allocation method pursuant to Treasury
Regulations Section 1.704-3(d), Depreciation for such period shall be the amount
of book basis recovered for such period under the rules prescribed by Treasury
Regulations Section 1.704-3(d)(2) and (b) with respect to any other asset the
Gross Asset Value of which differs from its adjusted tax basis at the beginning
of such period, Depreciation shall be an amount that bears the same ratio to
such beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such period bears to such
beginning adjusted tax basis, provided, however, that if the adjusted tax basis
of an asset at the beginning of such period is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Board.
“Diluting Member” is defined in Section 4.3(c).
“Dilution Election” is defined in Section 4.3(a).
“Dilution Funding Member” is defined in Section 4.3(d).
“Dilution Shortfall” is defined in Section 4.3(c).
“Disagreeing Member” is defined in Section 6.8(b).





8
 

--------------------------------------------------------------------------------



“Dispose” (including the correlative terms “Disposed” or “Disposition”) means
any direct or indirect sale, assignment, transfer, conveyance, gift,
distribution or any other disposition, whether voluntary, involuntary or by
operation of law or otherwise, including by merger or consolidation or upon
liquidation or dissolution, of any rights, interests or obligations with respect
to all or any portion of any Membership Interest, Company Properties or other
assets; provided, however, that the foregoing expressly excludes (i) a Change in
Control and (ii) any pledge of a Member’s Membership Interest or grant of a lien
or security interest in a Member’s Membership Interest pursuant to Section
10.1(a).
“Disposition Default” is defined in Section 10.1(a).
“Dominion” is defined in the recitals.
“Dominion Manager(s)” is defined in Section 6.3(a).
“Dominion MLP” is defined in the definition of “Affiliate.”
“Duke” is defined in the recitals.
“Duke Manager(s)” is defined in Section 6.3(a).
“Effective Date” is defined in the preamble to this Agreement.
“Elective Contribution” is defined in Section 4.2(e)(i).
“Elective Funding Member” means each Member that elects to fund an Elective
Contribution in accordance with Section 4.2(e)(i).
“Elective Notice” is defined in Section 4.2(e)(i).
“Emergency Services” is defined in the Operations Agreement.
“Event of Default” means in respect of a Member (a) a Contribution Default, (b)
a Performance Default, (c) a Disposition Default or (d) the occurrence of a
Fundamental Event.
“Exercising Member” is defined in Section 10.4(b).
“Facilities” means the Initial Facilities, the PA Required Expansion Facilities
and any Approved Facilities Project.
“Facilities Budget” means the Initial Facilities Budget, the PA Required
Expansion Facilities Budget and any AFP Budget.
“Facilities Project” means a Base Facilities Project or a Competitive Facilities
Project, as applicable.
“Facilities Project Notice” is defined in Section 9.3(b).
“Facilities Project Proposal” is defined in Section 9.3(b).

9
 

--------------------------------------------------------------------------------



“Fair Market Value” means, (i) with respect to any property (including Company
Property) or assets, the fair market value of such property or assets as
determined in good faith by the Board; and (ii) with respect to a Member’s
Membership Interest, the fair market value of such Membership Interest as
determined pursuant to the terms of Section 14.20. If any party disputes the
Fair Market Value of any property or assets determined in accordance with the
foregoing sentence, the Fair Market Value of the property or assets in question
shall also be determined pursuant to the procedures set forth in Section 14.20.
“FERC” means the Federal Energy Regulatory Commission or any Governmental
Authority succeeding to the powers of such commission.
“FERC Application” means the document, including any amendments, modifications,
alterations, revisions or changes thereto, pursuant to which the application for
a certificate(s) of public convenience and necessity is made under Section 7 of
the Natural Gas Act of 1938, as amended, to the FERC by the Company for
authority to construct, own, acquire and operate, and provide service on the
Facilities.
“FERC Certificate” means the certificate(s) of public convenience and necessity
issued by the FERC pursuant to any FERC Application.
“FERC Certificate Non-Accepting Member” is defined in Section 6.8(c)(i).
“Financing Commitment” means any definitive agreements between one or more
Financing Entities and the Company pursuant to which such Financing Entities
agree, subject to the conditions set forth therein, to lend money to, or
purchase securities of, the Company, the proceeds of which shall be used to
finance all or a portion of the Facilities.
“Financing Commitment Assurance” is defined in Section 4.7(b).
“Financing Entity” means a corporation, limited liability company, trust,
financial institution, lender or other entity or Person that may be organized
for the purpose of lending money or issuing or purchasing securities, the net
proceeds of which are to be advanced directly or indirectly to the Company and
used to finance the construction of all or a portion of the Facilities.
“Fiscal Quarter” means (a) any three-month period commencing on each of January
1, April 1, July 1 and October 1 of a calendar year, and ending on the last date
before the next such date and (b) the period commencing on the immediately
preceding January 1, April 1, July 1, or October 1, as the case may be, and
ending on the date on which all Properties of the Company are distributed to the
Members pursuant to Article 11.
“Fiscal Year” means (a) any twelve-month period commencing on January 1 and
ending on December 31 of a calendar year and (b) the period commencing on the
immediately preceding January 1, and ending on the date on which all Properties
of the Company are distributed to the Members under Article 11; provided,
however, if such period is not permissible for tax purposes, the Board shall
select another period as the Company’s “Fiscal Year” that is permissible for tax
purposes.



10
 

--------------------------------------------------------------------------------



“FMV Notice” is defined in Section 14.20(b).
“FMV Report” is defined in Section 14.20(b).
“Fundamental Event” means in respect of a Member (a) that Member or such
Member’s equity owner approves of the winding up, dissolution and/or termination
of the Member (unless such event occurs after the In-Service Date and the sole
distributee of the Member’s Membership Interest is a Permitted Transferee) and
such winding up, dissolution and/or termination is not withdrawn or cured by
such Member or such Member’s equity owner within 30 Days thereafter or (b) the
Member becomes a Bankrupt Member.
“Funding Deadline” is defined in Section 4.2(d)(i).
“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time consistently applied throughout the
applicable period.
“Governmental Authority” means any federal, state or local government of the
United States or any state thereof, any political subdivision thereof, whether
state or local, and any agency, authority, commission, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of government.


“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
(1)    The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the Fair Market Value;
(2)    The Gross Asset Values of all Company Properties shall be adjusted to
equal their respective gross fair market values (taking Internal Revenue Code
Section 7701(g) into account on the date determined), as reasonably determined
by the Board as of the following times: (A) the acquisition of an additional
Membership Interest by any new or existing Member in exchange for more than a de
minimis Capital Contribution; (B) the acquisition of an interest in the Company
(other than a de minimis interest) as consideration for the provision of
services to or for the benefit of the Company; (C) the distribution by the
Company to a Member of more than a de minimis amount of property as
consideration for a Membership Interest; and (D) the liquidation of the Company
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g);
provided that any or all adjustments described in clauses (A), (B) and (C) of
this paragraph shall be made only if the Board reasonably determines that such
adjustment is necessary to reflect the relative economic interests of the
Members in the Company, and provided, further, that, consistent with
Section 4.2(e)(iii), the adjustment described in clause (A) of this paragraph
shall not be made in connection with any Contribution Default by a Non-Funding
Member if no Elective Contributions are made by Non-Defaulting Members and the
Non-Funding Member’s Membership Interest is not purchased pursuant to
Section 4.5(d);



11
 

--------------------------------------------------------------------------------



(3)    The Gross Asset Value of any item of Company Properties distributed to
any Member shall be adjusted to equal the Fair Market Value (taking Internal
Revenue Code Section 7701(g) into account) of such asset on the date of
distribution as reasonably determined by the Board; and
(4)    The Gross Asset Values of Company Properties shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such Company
Properties under Internal Revenue Code Sections 734(b) or 743(b), but only to
the extent that such adjustments are taken into account in determining Capital
Accounts under Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and
subparagraph (6) of the definition of “Profits” and “Losses”; provided, however,
that Gross Asset Values shall not be adjusted under this subparagraph (4) to the
extent that an adjustment under subparagraph (2) is required in connection with
a transaction that would otherwise result in an adjustment under this
subparagraph (4).
If the Gross Asset Value of a Company Property has been determined or adjusted
under subparagraphs (2) or (4) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such Company
Property for purposes of computing Profits and Losses.
“Initial Facilities” means an approximately 550-mile natural gas pipeline
running generally between Lewis County, West Virginia and Chesapeake, Virginia
and Robeson County, North Carolina, together with certain gas-fired compression
stations and associated meter and regulation stations, all as more fully
described and identified in the FERC Application for such Facilities (as amended
or modified) and as further described on Schedule A hereto.
“Initial Facilities Budget” means the multi-year budget for the development and
construction of the Initial Facilities attached to and approved pursuant to the
Initial Resolution.
“Initial Notice” is defined in Section 10.4(b).
“Initial Percentage Interest” means the initial Percentage Interest of each
Member set forth on Exhibit 3.1 attached hereto.
“Initial Precedent Agreements” means the Precedent Agreements listed on Exhibit
2.1.
“Initial Resolution” means the initial written consent of all of the Managers
dated as of the Effective Date.
“In-Service Date” means the initial date of the placing of the Initial
Facilities in service, as notified by the Operator to the Company pursuant to
the Operations Agreement.
“Intellectual Property Rights” means (i) patents, trademarks, service marks,
rights in designs, trade names, domain names, copyrights, know-how, rights in
confidential information and all other intellectual property rights and similar
property rights of whatever nature, in each case whether registered or not; (ii)
applications and rights to apply for registrations of any of the foregoing and
(iii) all forms of protection of a similar nature or having equivalent or
similar effect to any of them which may subsist anywhere in the world.

12
 

--------------------------------------------------------------------------------



“Interest” means, with respect to any Contribution Default, (i) if the Company
incurred indebtedness to fund the amount of such Contribution Default, any
interest incurred by the Company on such Indebtedness (“Deficiency Interest
Expense”), or (ii) otherwise, interest on the amount of the Deficiency with
respect to such Contribution Default at the Interest Rate, accruing from the
Funding Deadline with respect to such Deficiency until the date that the Total
Amount in Default is satisfied pursuant to Section 4.2(e)(iii); provided that
interest shall accrue only on the amount of the Deficiency that has not been
satisfied with retained distributions pursuant to Section 4.2(e)(iii)
(“Deficiency Interest Income”).
“Interest Rate” means, on the applicable date of determination, the Prime Rate
(as published in the “Money Rates” table of The Wall Street Journal).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“IP Rights” is defined in Section 14.14.
“Lender” is defined in Section 10.1(a).
“Lien” means any of the following: mortgage; lien (statutory or other); other
security agreement, arrangement or interest; hypothecation, pledge or other
deposit arrangement; assignment; charge; levy; executory seizure; attachment;
garnishment; encumbrance (including any easement, exception, reservation or
limitation, right of way, and the like); conditional sale, title retention,
voting agreement or other similar agreement, arrangement, device or restriction;
preemptive or similar right; the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction; restriction on
Disposition; or any option, equity, claim or right of or obligation to any other
Person of whatever kind and character; provided, however, that the term “Lien”
excludes any of the foregoing to the extent created by or as permitted under
this Agreement.
“MAE” is defined in Section 6.8(a).
“Manager” and “Managers” are defined in Section 6.1 and shall include any Person
then serving as a Manager but shall not include any removed Manager.
“Material Contract” means any of the following contracts or agreements to which
the Company is or becomes a party after the Effective Date: (i) engineering,
procurement and construction contracts, contracts for the construction of the
Facilities, and contracts for the procurement of pipe, compression and
associated equipment, (ii) any contracts or agreements that require expenditures
by the Company in excess of $5,000,000 in the aggregate or provide revenues to
the Company in excess of $5,000,000 in the aggregate, (iii) any service
agreements for the transmission of natural gas through the Facilities and any
other pipeline facilities on which the Company maintains gas transmission
capacity, and (iv) any contracts or agreements for the leasing or procurement of
any gas transmission capacity on any pipeline facilities not owned by the
Company.
“Member” is defined in Section 3.1, but such term excludes any Person who has
ceased to be a member.

13
 

--------------------------------------------------------------------------------



“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” set forth in Section 1.704-2(b)(4) of the Treasury Regulations.
“Member Nonrecourse Debt Minimum Gain” has the same meaning as “partner
nonrecourse debt minimum gain” set forth in Treasury Regulations Section
1.704-2(i)(2).
“Member Nonrecourse Deductions” means the amount of deductions, losses and
expenses equal to the net increase during the year in minimum gain attributable
to a Member Nonrecourse Debt, reduced (but not below zero) by proceeds of such
Member Nonrecourse Debt distributed during the year to the Members who bear the
economic risk of loss for such debt, as determined in accordance with applicable
Treasury Regulations.
“Members Holding a Majority of the Percentage Interests” means Members, subject
to the provisions of Section 4.5(b), holding at least fifty-five percent (55%)
of the Percentage Interests.
“Membership Interest” means the interest of a Member in the Company, including
the right of such Member to receive distributions (liquidating or otherwise), to
be allocated income, gain, loss, deduction, credit, or similar items, to receive
information, vote, grant consents or approvals, and all other rights, benefits
and privileges enjoyed by or incidental to being a Member, and all liabilities
and obligations imposed upon a Member under the Act, the Certificate, this
Agreement or otherwise in its capacity as a Member.


“Minimum Gain” means with respect to Company Nonrecourse Liabilities, the amount
of gain that would be realized by the Company if it Disposed of (in a taxable
transaction) all Company Properties that are subject to Company Nonrecourse
Liabilities in full satisfaction of such liabilities, computed in accordance
with Treasury Regulations Section 1.704-2(d).
“Moody’s” means Moody’s Investors Service, Inc.
“Non-Defaulting Members” is defined in Section 4.2(e)(i).
“Non-Funding Member” is defined in Section 4.2(d)(ii).
“Nonrecourse Deductions” means, for each Allocation Period or other period, the
Company allocations that are characterized as “nonrecourse deductions” under
Treasury Regulations Section 1.704-2(b)(1).
“Offered Interest” is defined in Section 10.5(a).
“Officer” is defined in Section 6.9(a).
“Operations Agreement” means that certain Construction, Operation and
Maintenance Agreement to be entered into by and between the Company and Operator
on the Effective Date in substantially the form attached to the Initial
Resolution.
“Operator” means, initially, Dominion Transmission, Inc.



14
 

--------------------------------------------------------------------------------



“PA Execution Date” means the date on which the last of the Initial Precedent
Agreements is executed and delivered by the Company and the other party thereto.
“PA Required Expansion Facilities” means the facilities described in the
relevant attachment to the Initial Resolution.
“PA Required Expansion Facilities Budget” is defined in Section 7.1(b).
“Parent” means the Person that Controls a Member as of the date that such Member
executed this Agreement, and that is not itself Controlled by any other Person.
The Parents of the Members as of the Effective Date are: (i) with respect to
Dominion, Dominion Resources, Inc., (ii) with respect to Duke, Duke Energy
Corporation, (iii) with respect to Piedmont, Piedmont Natural Gas Company, Inc.,
and (iv) with respect to AGL, AGL Resources, Inc. Upon any change to the
identity of a Member’s Parent, such Member shall immediately notify all other
Members.
“Participation Election Period” is defined in Section 4.2(e)(i).
“Participation Notice” is defined in Section 4.2(e)(i).
“Percentage Interest” means, as of any date of determination, the ratio
(expressed as a percentage) that (a) such Member’s aggregate Capital
Contributions as of such date bears to (b) the aggregate Capital Contributions
of all Members as of such date; provided that amounts treated as Capital
Contributions pursuant to (i) Section 4.2(e)(iii) and applied to the payment of
Deficiency Interest Expense or Collection Costs and (ii) Section 4.5(a) shall
not be included in Capital Contributions for purposes of this definition of
“Percentage Interest.” Notwithstanding the foregoing, the Initial Percentage
Interests of the Members shall not be adjusted for any amounts contributed
pursuant to Section 4.1 or Section 4.4. In addition, if there are no Elective
Contributions in respect of any Contribution Default by a Non-Funding Member and
such Non-Funding Member’s Membership Interest is not purchased pursuant to
Section 4.5(d), then for purposes of this definition of “Percentage Interest”
the Non-Funding Member will be treated as having made a Capital Contribution of
the Deficiency with respect to such Contribution Default but will not be treated
as having made a further Capital Contribution when Retained Distributions of the
Non-Funding Member are applied to the payment of such Deficiency pursuant to
Section 4.2(e)(iii).
“Performance Default” means any material breach or material default (other than
a Contribution Default) by a Member in the performance of, or any material
failure by a Member to comply with, any agreement, obligation, covenant, or
undertaking of such Member under this Agreement which has not been remedied on
or prior to (i) the expiration of the cure period, if any, set forth herein or
(ii) if no cure period is set forth herein, thirty (30) Days after such Member’s
receipt of such written notice of such breach, default or failure from the
Company or any other Member, or if such breach, default or failure cannot
reasonably be remedied within such thirty (30) Day period, sixty (60) days after
such Member’s receipt of such written notice (provided that such Member has and
continues to diligently pursue such remedy).

15
 

--------------------------------------------------------------------------------





“Permitted Liens” means any of the following matters:
(i)    any (a) undetermined or inchoate liens or charges constituting or
securing the payment of expenses which were incurred incidental to maintenance
or operation of the Company’s Properties and (b) materialman’s, mechanics’,
repairman’s, employees’, contractors’, operators’ or other similar liens,
security interests or charges for liquidated amounts arising in the ordinary
course of business incidental to construction, maintenance or operation of the
Company’s Properties that are not due and payable and that will be paid in the
ordinary course of business;
(ii)    any liens for taxes, assessments, or other government charges that are
not yet due and payable; and
(iii)    rights reserved to or vested in any Governmental Authority to control
or regulate any of the Company’s Properties and all applicable laws.
“Permitted Transfer” means (a) with respect to any Member, (i) a Disposition by
such Member of all or any portion of its Membership Interests, to one or more
Permitted Transferees, or (ii) a Change in Control of such Member and (b) with
respect to Dominion and AGL, a one-time Disposition by Dominion to AGL of a
portion of Dominion’s Membership Interest equal to two percent (2%) of the
Membership Interests of the Company.
“Permitted Transferee” means any Affiliate of the transferring Member.
“Person” is defined in Section 18-101(12) of the Act.
“Piedmont” is defined in the recitals.
“Piedmont Manager(s)” is defined in Section 6.3(a).
“Pledged Interest” is defined in Section 10.1(a).
“Pre-Effective Expenditures” means (a) expenditures made and costs incurred by
any Member or any of its Affiliates prior to the Effective Date, as set forth on
Exhibit 4.4, or (b) expenditures and costs incurred by any Member or any of its
Affiliates prior to the PA Execution Date that are approved by the Board
pursuant to Section 4.4, in either case, in the course of planning and designing
the Initial Facilities, including expenditures made and costs incurred in
preparing materials necessary for the FERC Application for the Initial
Facilities and determining the route(s), acquiring survey and land rights and
commencing public outreach efforts for the Initial Facilities, except for any
costs or expenses described in Section 1.7.
“Precedent Agreement” means an agreement between the Company and a prospective
shipper of natural gas through the Facilities, including any Facilities Project,
that involves the commitment by such shipper, upon satisfaction of one or more
conditions precedent, to execute a service agreement with Company obligating
such shipper to pay demand charges in return for a firm transportation
obligation on the part of the Company.
“Proceeding” is defined in Section 8.1.

16
 

--------------------------------------------------------------------------------



“Profits” and “Losses” mean, for each Allocation Period, an amount equal to the
Company’s taxable income or loss for such Allocation Period, determined in
accordance with Internal Revenue Code Section 703(a) (for purposes of such
determination, all items of income, gain, loss or deduction required to be
stated separately under Internal Revenue Code Section 703(a)(1) shall be
included in taxable income or loss), with the following adjustments (without
duplication):
(5)    Any income of the Company exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses under this
definition of “Profits” and “Losses” shall be added to such taxable income or
loss;
(6)    Any expenditures of the Company described in Internal Revenue Code
Section 705(a)(2)(B) or treated as Internal Revenue Code Section 705(a)(2)(B)
expenditures under Treasury Regulations Section 1.704-1(b)(2)(iv)(i) and not
otherwise taken into account in computing Profits or Losses under this
definition of “Profits” and “Losses” shall be subtracted from such taxable
income or loss;
(7)    If the Gross Asset Value of any Company asset is adjusted under clauses
(ii) or (iii) of the definition of Gross Asset Value, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Gross Asset Value of the asset) or an item of loss (if the adjustment decreases
the Gross Asset Value of the asset) from the disposition of such asset and shall
be taken into account for purposes of computing Profits or Losses;
(8)    Gain or loss resulting from any Disposition of property of the Company
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property Disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
(9)    In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Period, computed in
accordance with the definition of Depreciation;
(10)    To the extent an adjustment to the adjusted tax basis of any Company
asset under Internal Revenue Code Section 734(b) is required, under Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s Membership Interest, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the Disposition
of such asset and shall be taken into account for purposes of computing Profits
or Losses; and
(11)    Notwithstanding any other provision of this definition, any items which
are specially allocated under Section 5.2 shall not be taken into account in
computing Profits or Losses.





17
 

--------------------------------------------------------------------------------



The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated under Section 5.2 shall be determined by applying rules
analogous to those set forth in subparagraphs (1) through (6).
“Proposing Member” is defined in Section 10.5(a).
“Purchase Notice” is defined in Section 10.5(a).
“Purchased Interest” is defined in Section 10.5(a).
“Qualified Transferee” means a corporation, limited liability company or
partnership organized and existing under the laws of the United States, any
state thereof or the District of Columbia that either (a) both before and after
giving effect to the relevant Disposition, has a Sufficient Credit Rating, or is
Affiliated with a Person having a Sufficient Credit Rating that has agreed in
writing to irrevocably and unconditionally guarantee all of such transferee’s
obligations under this Agreement or (b) has the requisite financial capability
to assume the responsibilities and obligations as a Member as reasonably
determined, in writing, by Members holding at least 70% of the Percentage
Interests.
“Regulatory Allocations” is defined in Section 5.2(k).
“Reimbursed Expenditures” is defined in Section 4.1(d).
“Retained Distributions” is defined in Section 4.2(e)(iii).
“ROFR Expiration Date” is defined in Section 10.5(a).
“ROFR Interest” is defined in Section 10.5(a).
“ROFR Notice” is defined in Section 10.5(a).
“S&P” means Standard and Poor’s Rating Group.
“Securities Act” means the Securities Act of 1933, as amended.
“Senior Executives” means the employees of the Members who have the authority to
settle disputes among the Members.
“Subsequent Notice” is defined in Section 10.4(c).
“Subsequent Purchase” is defined in Section 10.4(c).
“Subsidiary” means (i) any corporation or other entity a majority of the common
stock (or similar equity securities) of which having ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions is at the time owned, directly or indirectly, with power to vote, by
the Company or any direct or indirect Subsidiary of the Company or (ii) a
partnership in which the Company or any direct or indirect Subsidiary is a
general partner.



18
 

--------------------------------------------------------------------------------



“Sufficient Credit Rating” means a credit rating for a Person’s long-term,
senior, unsecured debt not supported by third party credit enhancements (or if
such Person has no long-term, senior unsecured debt, then such party’s long-term
issuer rating) of Baa2 or higher from Moody’s and BBB or higher from S&P (in the
event such Person is rated differently by S&P and Moody’s, the lower of which
shall apply).
“Tax Matters Member” is defined in Section 7.9.
“Total Amount in Default” means, as of any time with respect to any Non-Funding
Member, an amount equal to: (a) the outstanding amount of such Non-Funding
Member’s Deficiency, plus any associated Interest and Collection Costs, reduced
by (b) distributions otherwise payable to the Non-Funding Member which are
retained by the Company pursuant to Article 4.
“Transaction Documents” means, collectively, (a) this Agreement, (b) the
Certificate, and (c) the Operations Agreement.
“Treasury Regulations” (or any abbreviation thereof used herein) means temporary
or final regulations promulgated under the Internal Revenue Code.
“Trunkline” means the principal natural gas transmission pipeline component(s)
of the Facilities.
“Unfunded Default Amount” means, as of any date of determination with respect to
a Member, an amount equal to the sum of (i) the excess, if any, of (x) the
cumulative amount of items of deductions and loss for Deficiency Interest
Expense or attributable to Collection Costs allocated to such Member pursuant to
Section 5.2(h) or Section 5.2(j), as applicable, over (y) the cumulative amount
of Retained Distributions of such Member that are applied to the payment of such
Deficiency Interest Expense or Collection Costs pursuant to Section 4.2(e)(iii)
and the amount of payments made by such Member to the Company with respect to
such Collection Costs pursuant to Section 4.5(a) plus (ii) the excess, if any,
of (x) any Deficiency of such Member that is subject to the provisions of
Section 4.2(e)(iii), over (y) the amount of Retained Distributions applied to
the payment of such Deficiency pursuant to Section 4.2(e)(iii).
“Undistributed Deficiency Interest Income” means, as of any date of
determination with respect to a Member, an amount equal to cumulative amount of
items of income or gain for Deficiency Interest Income allocated to such Member
pursuant to Section 5.2(i).
ARTICLE 3
MEMBERS


3.1.    Members
The names and addresses of the members of the Company are set forth in Exhibit
3.1 (the “Members”).

19
 

--------------------------------------------------------------------------------





3.2.    Membership Interests


The Company shall have one class of Membership Interests which shall be
expressed as a percentage and may be issued in whole or fractional percentages.
The Membership Interests shall have the rights, preferences, privileges,
restrictions and obligations set forth in this Agreement. The creation of any
new series or class of Membership Interests by designation, resolution,
amendment or otherwise shall be deemed to be an amendment, modification or
restatement of this Agreement requiring compliance with Section 14.2. The
Membership Interests shall not be certificated. Each of the Members was admitted
as a Member of the Company in accordance with this Agreement. Subject to each
Member making its initial Capital Contribution as provided in Sections 4.1(a)
and (b), each Member’s Capital Contributions and Percentage Interest shall be as
set forth opposite such Member’s name on Exhibit 3.1 hereto. Without the consent
of the Members, the Board may amend Exhibit 3.1 to reflect any changes thereto
resulting from any additional Capital Contributions by a Member, Permitted
Transfers or other Dispositions of Membership Interests, admissions of new
Members and dilutions or upward adjustments to a Member’s Percentage Interest
effected in accordance with this Agreement.


3.3.    Voting.


(a)    In order for the Company to determine the Members entitled to (i) vote at
any meeting of Members or any adjournment thereof, (ii) express consent to
action in writing without a meeting, (iii) receive payment of any distribution
and (iv) exercise any rights hereunder and in order to determine the allocation
of votes or rights based on the Membership Interests held by the Members, the
Board may fix a record date, which shall not precede the date upon which the
resolution fixing the record date is adopted by the Board, and which record date
shall not be more than sixty (60) Days nor less than five (5) Days before the
date of such meeting or other action.


(b)    Except as otherwise provided in this Agreement, to the extent that the
vote of Members may be required hereunder or under applicable law, the
affirmative vote of the Members Holding a Majority of the Percentage Interests
shall constitute an act of the Members.


3.4.    Additional Members and Membership Interests


The Company may issue additional Membership Interests at such price and on such
terms as may be agreed upon by the Board with the consent of the Members holding
at least 96% of the Percentage Interests from time to time; provided that,
pursuant to Section 10.4, all Members (other than a Defaulting Member or a
Diluting Member) will have pro rata preemptive rights in the issuance by the
Company of any such additional Membership Interests to the extent necessary to
maintain their respective Percentage Interests in the Company, as adjusted,
prior to such additional Membership Interest issuance. Additional Persons may
only be admitted to the Company as Members as expressly provided in Section
10.1(c).

20
 

--------------------------------------------------------------------------------





3.5.    Liability to Third Parties
Except as otherwise required by the Act, no Manager and no Member or any
Affiliate, officer, director, manager, partner, employee or other agent of such
Member, solely by reason of being a Member or a Manager, shall be liable for the
debts, obligations or liabilities of the Company or any other Member.


3.6.    Withdrawal


A Member has no power or right to voluntarily withdraw, resign or retire from
the Company, and each Member irrevocably waives any and all rights of a
resigning or withdrawing member under Section 18-604 of the Act. Any attempted
withdrawal by any Member from the Company before any dissolution of the Company
will be deemed a Performance Default and result in such Member being treated as
a Defaulting Member, and such Member shall be liable to the Company for any
damages arising directly or indirectly from such purported withdrawal and shall
not be entitled to any distribution from the Company by reason of such purported
withdrawal.
 
3.7.    Members Have No Agency Authority


Except as expressly provided in this Agreement, no Member (in its capacity as a
member of the Company) has any agency authority on behalf of the Company.


3.8.    Priority and Return of Capital


No Membership Interest shall have any priority over any other Membership
Interest, either as to the return of Capital Contributions or as to the
allocation of Profits, Losses or in any distributions.

    3.9.    Limitation on Liens


Except for (i) Liens described in Section 10.1(a) (ii) a right of first offer
granted by Dominion or its Affiliate in favor of Dominion MLP in respect of the
direct or indirect ownership of Dominion’s Membership Interest and (iii) Liens
granted to a Financing Entity (or any agent or trustee thereof) in connection
with any approved Financing Commitment, no Member shall pledge, grant a security
interest in or otherwise permit or suffer to exist any Lien on its Membership
Interest without the prior written approval of the other Members.

ARTICLE 4
CAPITAL CONTRIBUTIONS; DEFAULT


4.1.    Capital Contributions


(a)    Effective Date Capital Contributions. Simultaneous with the execution of
this Agreement, each Member hereby agrees to contribute all of its right, title
and interest, if any, in the assets acquired by means of the Pre-Effective
Expenditures, free and clear of any encumbrances, liens or mortgages, and agrees
to execute and deliver any and all assignments and conveyances as may be
necessary or appropriate to evidence

21
 

--------------------------------------------------------------------------------



such contribution. The amount of each such Member’s initial Capital Contribution
shall be the amount of the Pre-Effective Expenditures set forth opposite such
Member’s name on Exhibit 4.4 attached hereto.
(b)    PA Execution Date Capital Contributions. Subject to the last sentence of
this Section 4.1(b), within two (2) Business Days after the PA Execution Date,
each Member hereby agrees to make a cash Capital Contribution in the amount set
forth opposite such Member’s name on Exhibit 3.1 attached hereto under the
column titled “Capital Contributions” as part of its initial Capital
Contribution in order to equalize the Members’ Capital Contributions in
proportion to their respective Percentage Interests (so that all Members’
Capital Contributions made pursuant to Section 4.1(a) and this Section 4.1(b),
after giving effect to the distribution of such cash described in the next
sentence, are pro rata in proportion to their Initial Percentage Interests). The
Members acknowledge and agree that such cash Capital Contributions shall,
subject to the last sentence of this Section 4.1(b), immediately be distributed
pursuant to Section 5.5(d) to the Members that have Pre-Effective Expenditures
set forth on Exhibit 4.4 such that the amount of Pre-Effective Expenditures of a
Member set forth on Exhibit 4.4 less the cash distribution to such Member equals
such Member’s pro rata portion (in accordance with its Initial Percentage
Interest set forth on Exhibit 3.1) of all such Pre-Effective Expenditures.
Notwithstanding the foregoing, in the event that prior to the PA Execution Date,
Duke or Piedmont makes Capital Contributions to the Company pursuant to Section
4.1(d), the amount of such Capital Contributions shall reduce the amount
otherwise required to be contributed by such Member(s) (and distributed to the
Members that have Pre-Effective Expenditures set forth on Exhibit 4.4) pursuant
to this Section 4.1(b); provided, further, [***].
(c)    Further Capital Contributions. Except as specifically set forth in this
Article 4 or otherwise agreed to in writing by all of the Members, no Member
will be required or permitted to make any Capital Contributions.
(d)    Reimbursement. The Members acknowledge that Dominion and/or its
Affiliates have incurred or committed to incur on behalf of the Company, and
prior to the PA Execution Date will continue to incur or commit to incur on
behalf of the Company, all of the Pre-Effective Expenditures. [***]
4.2.    Additional Capital Contributions






______________________
*** Confidential information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.



22
 

--------------------------------------------------------------------------------



(a)    Capital Call. From and after the PA Execution Date, the Board shall make
a capital call for Additional Capital Contributions from the Members by issuing
a written notice to the Members in the form set forth as Annex C (a “Capital
Call Notice”) at any time the Operator determines in good faith that the Company
requires capital to fund (i) expenditures contemplated in and substantially
consistent with the current Annual Budget for the purposes set forth therein
and, if with respect to expenditures contemplated by the Initial Budget or the
PA Required Expansion Facilities Budget, up to an amount not to exceed, in the
aggregate, the applicable Aggregate Budget Cap or (ii) Emergency Services.
Except as provided in Sections 4.2(f) and 4.3, all Capital Contributions
described in any Capital Call Notice issued in accordance with Section 4.2(b)
are mandatory, and each Member hereby agrees to make such Capital Contributions
to the Company, by wire transfer in immediately available funds, at the time and
in such amount as is specified in each Capital Call Notice.
(b)    Capital Call Notice. Each Capital Call Notice will specify: (i) the
aggregate amount of Capital Contributions to be made consistent with the current
Annual Budget; (ii) the date on which such funds are to be contributed (which
date will not be less than twenty (20) Days after the date the Capital Call
Notice is issued by the Board); (iii) the amount of the Capital Contribution to
be made by each Member (calculated as the product of such aggregate amount of
Capital Contributions described in clause (i) multiplied by such Member’s
Percentage Interest); (iv) the bank account of the Company to which such Capital
Contributions should be transferred; and (v) the purpose(s) for which the
additional capital will be utilized (including a reference to the applicable
item(s) in the Annual Budget or Facilities Budget against which such capital
will be applied). In no event shall a Capital Call Notice be issued for the
purpose of funding cash distributions to the Members. Each Capital Call Notice
issued by the Board shall, absent manifest error, be conclusive and binding for
all purposes on the Members.
(c)    Upon the making of any Capital Contribution, the Members’ respective
Capital Account balances shall be adjusted to reflect such Capital
Contributions.
(d)    Failure to Contribute.
(i)    Notice. If a Member fails to contribute all or any portion of a Capital
Contribution required to be made by it hereunder by the date required in the
relevant Capital Call Notice, then a Manager on behalf of the Board will, and
any Member may, promptly provide written notice of such failure to such Member,
and such Member will have ten (10) Days from receipt of such written notice (the
“Funding Deadline”) to contribute such Capital Contribution in full (such
amount, the “Deficiency”).
(ii)    Failure to Make a Capital Contribution. If a Member fails to contribute
(or satisfy through Financing Commitment Assurance, if any, that may be in
existence for the benefit of the Company pursuant to Section 4.7(b)) the
Deficiency in full by the Funding Deadline (such Member, a “Non-Funding

23
 

--------------------------------------------------------------------------------



Member”), then such Member shall be in default of its obligations hereunder in
respect of such Capital Contribution (referred to as a “Contribution Default”).
The Board will, or any Member may, promptly provide written notice of such
Contribution Default to each Member, which notice will indicate the amount of
such Deficiency (a “Contribution Default Notice”); provided that the failure to
provide such notice shall have no effect on the existence of such Contribution
Default.
(e)    Elective Contributions.
(i)    Funding by Non-Defaulting Members. After the Funding Deadline, each
Member (other than the Non-Funding Member(s) and any other Defaulting Member)
(the “Non-Defaulting Members”) shall have the right but not the obligation to
deliver written notice (an “Elective Notice”) to the Board and each other Member
not later than thirty (30) Days after receipt of the Contribution Default Notice
stating that such Non-Defaulting Member agrees to fund the full amount of the
Deficiency as a Capital Contribution to the Company (an “Elective
Contribution”); provided that two or more Non-Defaulting Members may jointly
elect to make Elective Contributions in respect of the full amount of the
Deficiency. Each other Non-Defaulting Member shall have the right, but not the
obligation, for a period of ten (10) Days after its receipt of an Elective
Notice (the “Participation Election Period”), to elect to participate in the
Elective Contribution specified in the applicable Elective Notice by providing
written notice thereof to the Board and each other Member (a “Participation
Notice”). If a Participation Notice is given prior to the expiration of such ten
(10)-Day period, then the amount of the Elective Contribution of each Elective
Funding Member shall be an amount equal to the product of (x) the Deficiency
multiplied by (y) a fraction, the numerator of which shall be the Percentage
Interest of such Elective Funding Member and the denominator of which shall be
the aggregate Percentage Interests of all such Elective Funding Members.
Elective Contributions shall be made by wire transfer in immediately available
funds not later than ten (10) Days after the expiration of the Participation
Election Period.
(ii)    Adjustment of Percentage Interests. In the event that an Elective
Funding Member makes an Elective Contribution to the Company, the Percentage
Interests of all affected Members will be recalculated based on the respective
aggregate Capital Contributions of each Member through and including the date
such Elective Contribution is made.
(iii)    No Elective Contributions. If there are no Elective Contributions in
respect of any Contribution Default by a Non-Funding Member and the Non-Funding
Member’s Membership Interest is not purchased pursuant to Section 4.5(d),
(x) the Percentage Interests of the Members shall not be adjusted and (y) from
and after the occurrence of the relevant Contribution Default until the Total
Amount in Default is paid in full, and without prejudice to any other remedies
available to the Company and the Non-Defaulting Members under this Agreement, at
law or in equity, all distributions from the Company that would

24
 

--------------------------------------------------------------------------------



otherwise be made to the Non-Funding Member pursuant to this Agreement shall not
be made to the Non-Funding Member but shall instead be retained by the Company
(“Retained Distributions”) and applied, dollar-for-dollar, to reduce the Total
Amount in Default. Retained Distributions applied towards the Total Amount in
Default shall be deemed paid first, to reimburse the Company for any Collection
Costs, second, to the payment of Interest and third, to payment of the
outstanding amount of the Deficiency. Retained Distributions shall be treated as
having been distributed to the Non-Funding Member and then contributed by the
Non-Funding Member to the capital of the Company; provided that any Retained
Distributions applied to the payment of Interest that constitutes Deficiency
Interest Income shall be treated as having been paid by the Non-Funding Member
to the Company.
(f)    Budget Cap. Notwithstanding anything contained in this Agreement to the
contrary, no Member shall be obligated to make any Capital Contributions in
respect of the Committed Facilities to the extent that such Capital
Contributions would, taking into account all Capital Contributions previously
made by such Member with respect to such Committed Facilities, exceed such
Member’s applicable Budget Cap with respect to such Committed Facilities. The
Members acknowledge that each Budget Cap applicable to each Member shall
initially be set at an amount equal to (i) 110% of such Member’s Percentage
Interest of the Initial Facilities Budget (in effect as of the Effective Date)
with respect to the Initial Facilities or (ii) the amount in U.S. dollars set
forth opposite such Member’s name in Attachment D to the Initial Resolution with
respect to the PA Required Expansion Facilities, as applicable, and that the
Budget Cap for each Member that voted to approve a Budget Overrun shall be
deemed to be automatically increased by an amount equal to such Member’s
Percentage Interest of the amount of such Budget Overrun. A Budget Cap
applicable to any Member shall not be reduced under any circumstances, including
as a result of such Member becoming a Diluting Member or Defaulting Member.
4.3.    Dilution.
(a)    Notwithstanding anything contained in Section 4.2 to the contrary, any
Member that voted in the negative in connection with an Approved Facilities
Project approved by the Board in accordance with Section 6.7(b)(iii)(4) shall be
permitted to elect, by written notice to the other Members within ten (10) Days
after such vote, to have its Percentage Interest diluted (a “Dilution
Election”). Any Dilution Election made pursuant to this Section 4.3 shall be
final and irrevocable.
(b)    Notwithstanding anything contained in Section 4.2 to the contrary, if the
Board at any time approves a Budget Overrun in accordance with Section
6.7(b)(iii)(14), the Board shall, no later than two (2) Business Days following
such determination, notify the Members in writing of such approval (such notice
to include details of the Budget Overrun). Any Member that voted in the negative
in connection with the Budget Overrun shall be permitted to elect, by written
notice to the other Members within ten (10) Days of its receipt of the notice
described in the immediately preceding sentence, to make a Dilution Election.

25
 

--------------------------------------------------------------------------------



(c)     Effective upon a Dilution Election: (i) the Member that made such
election (the “Diluting Member”) shall have no obligation to make any Capital
Contribution(s) to the Company in respect of such Approved Facilities Project or
Budget Overrun, as applicable; (ii) the amount of the Capital Contribution(s)
that the Diluting Member would otherwise have been obligated to fund absent such
election (the “Dilution Shortfall”) shall be made by the other Members as
provided in Section 4.3(d); (iii) the Diluting Member shall not be considered to
be a Defaulting Member or to have an outstanding Deficiency with respect to such
Approved Facilities Project or Budget Overrun, as applicable; (iv) a Diluting
Member will be entitled to participate in any future proposed Facilities Project
at its then-current Percentage Interest and (v) following the funding of any
Dilution Shortfall pursuant to Section 4.3(d), the Diluting Member shall be
deemed to have waived all of its rights under Section 10.4. Notwithstanding the
foregoing, in no event shall a Diluting Member be relieved of its obligations
under Section 4.2 to make any Capital Contributions in respect of any of the
Committed Facilities at its then-current Percentage Interest up to the amount of
its Budget Cap relating to such Committed Facilities.
(d)    Following a Dilution Election, (i) each of the Members holding at least
15% of the Percentage Interests whose designated Managers approved the Budget
Overrun or Approved Facilities Project (any such Member, a “Dilution Funding
Member”) shall be obligated to make Capital Contributions to the Company of
either (1) an amount equal to the Dilution Shortfall multiplied by a fraction,
the numerator of which is the Percentage Interest of such Dilution Funding
Member and the denominator of which is the aggregate Percentage Interests of all
Dilution Funding Members or (2) such other portion of the Dilution Shortfall as
may be agreed by the Dilution Funding Members; provided that the entire Dilution
Shortfall is funded. The applicable Budget Cap for each Dilution Funding Member
shall be increased by the amount of Capital Contributions it makes to fund the
Dilution Shortfall, consistent with the above.
(e)    Following the making of the Capital Contributions by the Dilution Funding
Member(s) pursuant to Section 4.3(d), the Members’ respective Percentage
Interests shall be adjusted to reflect such Capital Contributions and the
dilution of the Diluting Member’s Percentage Interest. The adjustment of the
Members’ respective Percentage Interests shall constitute the sole and exclusive
remedy of the Company and each other Member with respect to such Dilution
Election.
4.4.    Pre-Effective Expenditures
Set forth in Exhibit 4.4 are the amounts of Pre-Effective Expenditures that have
been incurred by each Member (or its Affiliates) with respect to the Initial
Facilities and that are, as of the Effective Date, approved by the Members and
the Company. If any Member or Affiliate thereof has made expenditures or
incurred costs prior to the PA Execution Date that are not set forth in Exhibit
4.4 but which such Member desires to be considered as Pre-Effective
Expenditures, such Member may, no later than ninety (90) Days after the PA
Execution Date, request approval thereof by consent of the Managers designated
by the Members holding at least 70% of the Percentage Interests. After all such
additional expenditures and costs to be

26
 

--------------------------------------------------------------------------------



considered as Pre-Effective Expenditures hereunder have been approved or
disapproved by the Members, each Member whose additional expenditures or costs
are approved as Pre-Effective Expenditures pursuant to this Section 4.4 shall be
treated as having made an additional Capital Contribution in the amount of such
approved Pre-Effective Expenditures and, if after the Effective Date, the
applicable Member(s) shall, without the requirement for any Capital Call Notice
and not later than two (2) Business Days following its receipt of written notice
from the Board, make cash Capital Contributions to the Company in order to
equalize the Members’ Capital Contributions in proportion to their respective
Percentage Interests (so that all Members’ Capital Contributions made pursuant
to Section 4.1(a)¸ Section 4.1(b), Section 4.1(d) and this Section 4.4, after
giving effect to the distributions of cash described in Section 4.1(b), Section
4.1(d) and in the proviso to this sentence, are pro rata in proportion to their
Initial Percentage Interests); provided, that the amount of such cash Capital
Contributions shall immediately be reimbursed to each Member whose (x) cash
Capital Contributions pursuant to Section 4.1(b) and Section 4.1(d), plus
Pre-Effective Expenditures, less cash distributions pursuant to Section 4.1(b)
and Section 4.1(d) are greater than (y) an amount equal to such Member’s
respective Initial Percentage Interest times all Pre-Effective Expenditures, in
any such case, in the amount of such excess. The assets, if any, acquired by
means of the additional Pre-Effective Expenditures of the Members shall be and
are hereby contributed to the Company free and clear of any encumbrances, liens
or mortgages. All applicable Members agree to execute and deliver any and all
assignments and conveyances as may be necessary or appropriate to evidence such
contribution.
4.5.    Events of Default
(a)     Certain Remedies. If any Event of Default has occurred and is
continuing, the Company and the Non-Defaulting Members may each exercise all
rights and remedies available under this Agreement, at law or in equity, in
connection with enforcing the Company’s and/or such Member’s rights and remedies
hereunder in connection with such Event of Default, including court proceedings
as may be necessary to collect any Total Amount in Default, as applicable. The
Members agree that the Company shall, and each Non-Defaulting Member shall have
the right to instruct the Board to, commence any action or proceeding to enforce
the Company’s rights hereunder at law or in equity in any court of competent
jurisdiction consistent with Section 14.7 below. The Defaulting Member shall
indemnify, hold harmless, pay and reimburse the Company, each other Member and
their Affiliates and their respective directors, officers, employees and agents
from and against any costs and expenses, including reasonable attorneys’ fees
and costs, and claims asserted by or on behalf of any Person that result from
such Event of Default, including in connection with collecting all or any
portion of the relevant Total Amount in Default (the “Collection Costs”);
provided, however, the foregoing shall not apply to damages referenced in
Section 14.10, other than in the case where the indemnified Person is legally
obligated to pay such damages to another Person in connection with such claim.
Collection Costs paid by a Defaulting Member to the Company shall be treated as
a Capital Contribution by the Defaulting Member.
(b)    Impact of Event of Default. If any Event of Default has occurred and is
continuing, then for so long as such Event of Default is continuing:



27
 

--------------------------------------------------------------------------------



(i)    The Defaulting Member shall, other than with respect to any amendment or
restatement of this Agreement or the Certificate in a manner which is materially
adverse to the Defaulting Member’s distribution (liquidating or otherwise)
and/or allocation rights in this Agreement, forfeit all voting and consent
rights of a Member hereunder (including any voting and consent rights relating
to the approval, suspension or termination of, or enforcement of rights under,
any Transaction Document).
(ii)    No Disposition or other transfer or assignment of a Membership Interest
(by operation of law or otherwise) in a Disposition, Change in Control or
otherwise by a Defaulting Member shall be effective unless the transferee pays
to the Company, at the time of such Disposition, transfer or assignment, an
amount equal to the Total Amount in Default of such Defaulting Member.
(iii)    Neither the Defaulting Member nor any of its Affiliates shall have the
right to exercise any rights pursuant to Sections 4.5(d), 10.4 or 10.5.
(iv)    A Defaulting Member shall continue to be required to make Capital
Contributions pursuant to any Capital Call issued by the Board pursuant to the
then-current Budget as approved by the Board and pursuant to the terms of this
Agreement.
(c)    Affiliates. For all purposes of this Agreement, if any Member is a
Defaulting Member, then each Affiliate (other than an Affiliate that is a
publicly- traded limited partnership or a publicly-traded limited liability
company with partnership tax status, in each case, publicly-traded on a national
securities exchange) of such Defaulting Member that is also a Member at the time
of such Event of Default shall be deemed to be a Defaulting Member.
(d)    Buy-Out Right. Upon the occurrence of an Event of Default (but in the
case of a Contribution Default, only if and after the Elective Funding Members
fail to deliver Elective Notices in accordance with Section 4.2(e)(i)), any
Non-Defaulting Member may (but shall not be obligated to), by delivery of
written notice to the Defaulting Member and the other Members, purchase, at any
time for so long as such Event of Default is continuing, all of the Defaulting
Member’s Membership Interest by written notice to the other Members. In the
event that more than one Non-Defaulting Member elects to purchase such
Membership Interest, the Non-Defaulting Members so electing to purchase shall be
entitled to purchase a portion of such Membership Interest in proportion to
their respective Percentage Interests. The purchase price for the defaulting
Member’s Membership Interest shall be (i) if the Event of Default occurred prior
to the In-Service Date, an amount equal to seventy-five percent (75%) of the
amount of all Capital Contributions made by the Defaulting Member as at the date
of such Event of Default or (ii) if the Event of Default occurred following the
In-Service Date, an amount equal to seventy-five percent (75%) of the Fair
Market Value of such Membership Interest as at the date of such Event of
Default. If such purchase right is exercised, the closing shall occur within
sixty (60) days following the first delivery of a notice to the Defaulting
Member pursuant to this Section 4.3(d) or the

28
 

--------------------------------------------------------------------------------



determination of the Fair Market Value of such Membership Interest, as
applicable, at such time and place as the relevant Members may agree. At the
closing, the Non-Defaulting Member(s) shall pay for the Membership Interest by
wire transfer of immediately available funds to one or more accounts of the
Defaulting Member designated by the Defaulting Member in writing, and the
Membership Interest so purchased shall be conveyed by the Defaulting Member free
and clear of all Liens (except those created under or pursuant to this
Agreement). Each Member agrees to execute and deliver all related documentation
and take such other action in support of the transfer of the Defaulting Member’s
Membership Interest as shall be requested by the Non-Defaulting Members in order
to carry out the terms and provision of this Section 4.3(d). The right of the
Non-Defaulting Members to purchase the Defaulting Member’s Membership Interest
shall be in addition to such other rights and remedies hereunder or that may
exist at law, in equity or under contract on account of such Event of Default.
(e)    Equitable Relief. The Members agree that irreparable damage would occur
in the event that any of the provisions of Article 4 were not to be performed in
accordance with the terms hereof and that the Members will be entitled to
specific performance of the terms hereof in addition to any other remedy
available at law or in equity without the obligation to post bond or other
security.
(f)    Notice. Each Member agrees to notify the Board within five (5) Days of
the occurrence of a Fundamental Event affecting it.
4.6.    Interest on and Return of Capital Contributions
(a)    No interest shall be paid by the Company in respect of any Member’s
Capital Contributions or Capital Account.
(b)    Except as otherwise provided herein, no Member may withdraw or receive a
return of its Capital Contribution.
4.7.    Financing
(a)     The Members anticipate that the Company may, following its acceptance of
the FERC Certificate in respect of the Initial Facilities, seek Financing
Commitments for the construction and operations of the Committed Facilities and
any Approved Facilities Projects. As of the Effective Date, any such Financing
Commitments, if approved in accordance with this Agreement, are currently
contemplated to be structured to reflect the principles identified in the
financing plan approved pursuant to the Initial Resolution. The Members hereby
acknowledge and agree that any Financing Commitment shall be subject to the
approval of the Managers and/or Members in accordance with this Agreement.
(b)    In connection with the Financing Commitments described in Section 4.7(a)
above, if or as required by a Financing Entity, each Member shall deliver to
such Financing Entity (or the Company, as necessary to secure any Financing
Commitment) credit support for the payment of its Capital Contribution
obligations in any form



29
 

--------------------------------------------------------------------------------





required by or acceptable to such Financing Entity in connection with an
approved Financing Commitment (“Financing Commitment Assurance”). The Members
acknowledge that the failure by a Member to provide Financing Commitment
Assurance as and when required in connection with an approved Financing
Commitment shall constitute a Performance Default.
ARTICLE 5
ALLOCATIONS AND DISTRIBUTIONS
5.1.    Allocations of Profits and Losses
After giving effect to the special allocations set forth in Section 5.2, Profits
and Losses for any Allocation Period shall be allocated to the Members in
accordance with their Percentage Interests.
5.2.    Special Allocations
Notwithstanding the provisions of Section 5.1, the following allocations shall
be made for each Allocation Period in the following order and priority:
(a)    If there is a net decrease in Minimum Gain of the Company for an
Allocation Period, then there shall be allocated to each Member items of income
and gain for that year equal to that Member’s share of the net decrease in
Minimum Gain of the Company (within the meaning of Treasury Regulations Section
1.704-2(g)(2)), subject to the exceptions set forth in Treasury Regulations
Section 1.704-2(f)(2), (3), and (5). In the event that the application of the
minimum gain chargeback requirement would cause a distortion in the economic
arrangement between the Members, the Tax Matters Member may request that the
Commissioner of the Internal Revenue Service waive the minimum gain chargeback
requirement pursuant to Treasury Regulations Section 1.704-2(f)(4). The
foregoing is intended to be a “minimum gain chargeback” provision as described
in Treasury Regulations Section 1.704-2(f) and shall be interpreted and applied
in all respects in accordance with that Regulation.
(b)    If during an Allocation Period there is a net decrease in Member
Nonrecourse Debt Minimum Gain, then, in addition to the amounts, if any,
allocated pursuant to the preceding paragraph, any Member with a share of that
Member Nonrecourse Debt Minimum Gain (determined in accordance with Treasury
Regulations Section 1.704-2(i)(5)) shall, subject to the exceptions in Treasury
Regulations Section 1.704-2(i)(4), be allocated items of income and gain for the
year (and, if necessary, for succeeding years) equal to that Member’s share of
the net decrease in the Member Nonrecourse Debt Minimum Gain. In the event that
the application of the Member Nonrecourse Debt Minimum Gain chargeback
requirement would cause a distortion in the economic arrangement among the
Members, the Tax Matters Member may request that the Commissioner of the
Internal Revenue Service waive the minimum gain chargeback requirement pursuant
to Treasury Regulations Section 1.704-2(f)(4) and 1.704-2(i)(4). The foregoing
is intended to be the “chargeback of member nonrecourse debt minimum gain”
required by Treasury

30
 

--------------------------------------------------------------------------------



Regulations Section 1.704-2(i)(4) and shall be interpreted and applied in all
respects in accordance with that Regulation.
(c)    Any Nonrecourse Deductions for any Allocation Period shall be allocated
between the Members in accordance with their Percentage Interests.
(d)    Any Member Nonrecourse Deductions for any Allocation Period shall be
specially allocated to the Member who bears (or is deemed to bear) the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i)(2).
(e)    Losses allocated pursuant to Section 5.1 and items of losses and
deductions allocated pursuant to this Section 5.2 shall not exceed the maximum
amount of losses and deductions that can be allocated to a Member without
causing or increasing a deficit balance in the Member’s Adjusted Capital
Account. If, at the end of any Allocation Period, as a result of the allocations
otherwise provided for in Section 5.1 and this Section 5.2, the Adjusted Capital
Account balance of any Member shall become negative, items of deduction and loss
otherwise allocable to such Member for such year, to the extent such items would
have caused such negative balance, shall instead be allocated to Members having
positive Adjusted Capital Account balances remaining at such time in proportion
to such balances. If a Member receives an allocation of Losses or items of
losses and deductions otherwise allocable to another Member pursuant to this
Section 5.2(e), such Member shall be allocated Profits in subsequent Allocation
Periods necessary to reverse the effect of such allocation of Losses or items of
losses and deductions, and such allocation of Profits (if any) shall be made
before any other Profit allocations pursuant to Section 5.1.
(f)    If any Member receives any adjustments, allocations or distributions
described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6),
items of Company income and gain shall be specially allocated to such Member in
an amount and manner sufficient to eliminate the deficit in such Member’s
Adjusted Capital Account (as determined in accordance with Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)) created by such adjustments, allocations or
distributions as promptly as possible; provided that an allocation pursuant to
this paragraph shall be made only to the extent that a Member would have a
deficit Adjusted Capital Account balance (as determined as provided in the prior
clause), after all other allocations provided for in Section 5.1 and this
Section 5.2 have been tentatively made as if this paragraph were not in the
Agreement. This paragraph is intended to qualify with the “qualified income
offset” requirement in the Treasury Regulations.
(g)    If any Member has a deficit in its Adjusted Capital Account, such Member
shall be specially allocated items of income and gain in the amount of such
deficit as rapidly as possible, provided that an allocation pursuant to this
paragraph shall be made if and only to the extent that such Member would have a
deficit to its Adjusted Capital Account after all other allocations provided for
in this Agreement have been tentatively made as if this paragraph were not in
this Agreement.

31
 

--------------------------------------------------------------------------------



(h)    All items of deductions and loss for any Deficiency Interest Expense
shall be allocated to the Member whose Retained Distributions are required to be
applied to the payment of such Deficiency Interest Expense pursuant to Section
4.2(e)(iii).
(i)    All items of income or gain for any Deficiency Interest Income shall be
allocated to the Members other than the Member whose Retained Distributions are
required to be applied to the payment of such Deficiency Interest Income
pursuant to Section 4.2(e)(iii) in proportion to their relative Percentage
Interests.
(j)     All items of deduction and loss attributable to Collection Costs of the
Company shall be allocated to the Defaulting Member responsible for the payment
of such Collection Costs pursuant to Section 4.5(a), including any Member whose
Retained Distributions are required to be applied to the payment of such
Collection Costs pursuant to Section 4.2(e)(iii).
(k)    In the event that, in any Allocation Period, the Company is deemed to
realize gain or loss from the adjustment to the Gross Asset Values of the
Company’s assets in connection with the making of Elective Contributions
pursuant to Section 4.2(e)(i) or as a result of a Dilution Election pursuant to
Section 4.3, such gain or loss will be allocated to the Members in a manner
that, to the extent possible, causes the Capital Account balances of the Members
to be in proportion to their respective Percentage Interests as adjusted
pursuant to Section 4.2(e)(ii) in connection with the making of such Elective
Contributions or Section 4.3 in connection with a Dilution Election.
(l)    The allocations set forth in subsections (a) through (g) of this Section
5.2 (collectively, the “Regulatory Allocations”) are intended to comply with
certain requirements of the Treasury Regulations. The Members intend that, to
the extent possible, all Regulatory Allocations that are made be offset either
with other Regulatory Allocations or with special allocations pursuant to this
Section 5.2. Therefore, notwithstanding any other provisions of this Article 5
(other than the Regulatory Allocations), the Board shall make such offsetting
special allocations in whatever manner they determine appropriate so that, after
such offsetting allocations are made, each Member’s Adjusted Capital Account
balance is, to the extent possible, equal to the Adjusted Capital Account
balance such Member would have had if the Regulatory Allocations were not part
of this Agreement. In making such determination, the Board shall take into
account future Regulatory Allocations that, although not yet made, are likely to
offset other Regulatory Allocations previously made.


5.3.    Allocation and Other Rules


(a)    Profits, Losses, and any other items of income, gain, loss, or deduction
will be allocated to the Members pursuant to this Article 5 as of the last day
of each Fiscal Year, provided that Profits, Losses, and the other items will
also be allocated at any time the Gross Asset Values of the Company’s assets are
adjusted pursuant to







32
 

--------------------------------------------------------------------------------



paragraph (2) of the definition of “Gross Asset Value” in Section 2.1 and in a
manner that the Board and Tax Matters Member reasonably deem appropriate to take
into account the varying interests of the Members.
(b)    Profits, Losses, and any other items of income, gain, loss, deduction,
and credit allocable to any Membership Interest that may have been transferred
shall be allocated between the transferor and the transferee as agreed by the
transferor and the transferee and based on the portion of the calendar year
during which each was recognized as owning such interest, without regard to
whether cash distributions were made to the transferor or the transferee during
that calendar year; provided, however, that this allocation must be made in
accordance with a method permissible under Section 706 of the Internal Revenue
Code and the applicable Treasury Regulations. If no such agreement has been
made, the allocation shall be determined by the Board in its reasonable
discretion in accordance with such Treasury Regulations.
(c)    The Members are aware of the income tax consequences of the allocations
made by this Article 5 and hereby agree to be bound by the provisions of this
Article 5 in reporting their shares of Company income and loss for income tax
purposes.
5.4.    Allocations for Tax Purposes
(a)    Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Members in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Sections 5.1 and 5.2.


(b)    In accordance with Section 704(c) of the Internal Revenue Code and the
Treasury Regulations thereunder, income and deductions with respect to any
property carried on the books of the Company at a Gross Asset Value that differs
from such property’s adjusted tax basis shall, solely for federal income tax
purposes, be allocated among the Members in a manner to take into account any
variation between the adjusted tax basis of such property to the Company and
such Gross Asset Value. In making such allocations, the Board shall use the
remedial allocation method permitted under Treasury Regulations Section
1.704-3(d).


(c)    All recapture of income tax deductions resulting from the Disposition of
Company Property shall, to the maximum extent possible, be allocated to the
Member to whom the deduction that gave rise to such recapture was allocated
hereunder to the extent that such Member is allocated any gain from the
Disposition of such Company Property.


(d)    All items of income, gain, loss, deduction, and credit allocable to any
Membership Interest that may have been transferred shall be allocated between
the transferor and the transferee as agreed by the transferor and the transferee
and based on the portion of the calendar year during which each was recognized
as owning such interest, without regard to whether cash distributions were made
to the transferor or



33
 

--------------------------------------------------------------------------------



the transferee during that calendar year; provided, however, that this
allocation must be made in accordance with a method permissible under Section
706 of the Internal Revenue Code and the applicable Treasury Regulations. If no
such agreement has been made, the allocation shall be determined by the Board in
its reasonable discretion in accordance with such Treasury Regulations.


5.5.    Distributions
(a)    Except as provided in Section 5.2(d) and Section 11.2(c), the Company
shall make distributions of all Available Cash each Fiscal Quarter to the
Members within thirty (30) Days after the last Day of the last month of each
Fiscal Quarter.


(b)    All distributions of Available Cash or otherwise shall be made to the
Members in such proportion as the Percentage Interest of each such Member at
such time shall bear to the total Percentage Interests owned by all of the
Members.


(c)    The amount of any non-cash distributable property to be distributed in
accordance with this Section 5.5 shall be its Fair Market Value.


(d)    The Company shall distribute any cash contributed to the Company pursuant
to Section 4.1(b), Section 4.1(d) and Section 4.4 in the manner set forth in
Section 4.1(b), Section 4.1(d) and Section 4.4, as applicable. To the maximum
extent permitted by Treasury Regulations Section 1.707-4(d), the Members agree
to treat any distributions made pursuant to this Section 5.5(d) as received by
each distributee Member in reimbursement of pre-formation capital expenditures.
(e)    Notwithstanding any provision to the contrary contained in this
Agreement, the Company may not make a distribution to any Member on account of
its Membership Interest if such distribution would violate Section 18-607 of the
Act or other law.
5.6.    Acknowledgement of Allocation Rules
The Members are aware of the income tax consequences of the allocations and
distributions made by this Article 5 and hereby agree to be bound by the
provisions of this Article 5 in reporting their shares of Company income and
loss for income tax purposes.
5.7.    Tax Withholding
To the extent that the Company is required by the Internal Revenue Code
(including Internal Revenue Code Sections 1441, 1442, 1445, 1446, 1471, 1472,
1473 and 1474) or pursuant to any provision of any state or local tax law to
withhold or to make tax payments on behalf of or with respect to any Member, the
Company may withhold such amounts and make such tax payments as so required. All
tax payments made on behalf of a Member shall, at the Company’s option, (i) be
promptly paid to the Company by the Member on whose behalf such payments were
made, or (ii) be repaid by reducing the amount of current or future
distributions which would otherwise have been made to such Member, or if such
distributions are not sufficient for that purpose, by so reducing the proceeds
of liquidation otherwise payable to such

34
 

--------------------------------------------------------------------------------



Member. Whenever the Company selects option (ii) pursuant to the preceding
sentence for repayment of a tax payment by the Company, for all other purposes
of this Agreement, such Member shall be treated as having received all
distributions unreduced by the amount of such tax payment. The Company shall
promptly provide written notification to each Member with respect to which the
Company has determined it has a tax payment or tax withholding obligation as
contemplated under this Section 5.7.
ARTICLE 6
MANAGEMENT AND GOVERNANCE
6.1.    Board
Subject to any approval rights contained herein or in the Act, the powers of the
Company shall be exercised by or under the authority of, and the business and
affairs of the Company shall be managed under the direction of managers, who
shall individually be referred to herein each as a “Manager” or collectively as
the “Managers,” and who shall act as a board (when acting as a board, the
Managers are referred to herein as the “Board”). Decisions or actions taken by
the Board in accordance with the provisions of this Agreement shall constitute
decisions or actions by the Company and shall be binding on each Member,
Manager, Officer and employee, if any, of the Company. Any Person dealing with
the Company, other than a Member or a Member’s Affiliate, may rely on the
authority of the Board or the Officers in taking any action in the name of the
Company without inquiry into the provisions of this Agreement or compliance with
it, regardless of whether that action actually is taken in accordance with the
provisions of this Agreement. No Member in its capacity as a Member shall have
any unilateral right or authority to take any action on behalf of the Company or
to bind or commit the Company to any agreement, transaction or other arrangement
with respect to third parties or otherwise or to hold itself out as an agent of
the Company. Except as otherwise expressly provided in this Agreement, each
Member hereby (a) specifically delegates to the Board its rights and powers to
manage and control the business and affairs of the Company in accordance with
the provisions of Section 18-407 of the Act, and (b) revokes its right to bind
the Company, as contemplated by the provisions of Section 18-402 of the Act.
6.2.    Certain Agreements
Subject to the oversight of the Board and as more specifically set forth in the
Operations Agreement, certain activities of the Company will be performed by the
Operator in accordance with the Operations Agreement; provided that,
notwithstanding the foregoing, neither the Operator nor any Affiliate thereof
shall have the authority to take any action without the prior consent of the
Managers designated by Members holding at least 70% of the Membership Interests
unless such authority is expressly granted in the Operations Agreement. The
Managers designated by Members holding at least 70% of the Membership Interests
shall be permitted to delegate authority with respect to the supervision of
construction and the operation and maintenance of the Facilities and the conduct
of certain administrative and supervisory services to the Operator; provided
that the Operator shall have no authority over any action or decision subject to
approval of the Board under Sections 6.7(b)(i), (ii) or (iii). The Members
acknowledge that, pursuant to the Initial Resolution, the Operations Agreement
will be ratified

35
 

--------------------------------------------------------------------------------



and approved by the Members and any officer will be entitled to, on behalf of
the Company, execute the Operations Agreement.
6.3.    Designation of Managers
(a)    From and after the Effective Date unless changed in accordance with this
Section 6.3, the Board shall be composed of four (4) individuals. Dominion shall
have the right to designate one (1) Manager (the “Dominion Manager”), Duke shall
have the right to designate one (1) Manager (the “Duke Manager”), Piedmont shall
have the right to designate (1) Manager (the “Piedmont Manager”) and AGL shall
have the right to designate one (1) Manager (the “AGL Manager”). Each Manager
shall serve until his successor is duly selected in accordance with this
Agreement and qualified or until such individual’s death, resignation or
removal. The Managers as of the Effective Date are set forth on Exhibit 6.3(a).
(b)    In addition to the Managers, each of Dominion, Duke, Piedmont and AGL
shall have the right to designate one (1) individual to represent its respective
designated Manager at any Board meeting at which such Manager is unable to
attend (each, an “Alternate Manager”). The term “Manager” shall also refer to
any Alternate Manager that is actually performing the duties of the applicable
Manager in lieu of such Manager. In addition, the act of an Alternate Manager
shall be deemed the act of the Manager for which such Alternate Manager is
acting, without the need to produce evidence of the absence or unavailability of
such Manager.
(c)    Each Manager shall have the full authority to act on behalf of the Member
that designated such Manager; the action of a Manager at a meeting (or through a
written consent) of the Board shall bind the Member that designated such
Manager, and the other Members shall be entitled to rely upon such action
without further inquiry or investigation as to the actual authority (or lack
thereof) of such Manager.
(d)    The Board may by consent of the Managers designated by the Members
Holding a Majority of the Percentage Interests establish and name one or more
committees, each committee to consist of one or more of the Managers, and any
such committee of which shall be dissolved at the written request of any one or
more Managers. Any committee established pursuant to this Section 6.3(d) shall
have and may exercise all the powers and authority delegated to such committee
by the Board.
(e)    Each Manager shall vote the entire Percentage Interest of the Member that
appointed such Manager.
(f)    Each Manager may vote in person or by delivering a written proxy to
another Manager. A Manager shall serve until such Manager dies, resigns or is
removed from office as provided herein.
(g)    The number of Managers serving on the Board may not be increased or
decreased except by the consent of the Members holding at least 90% or more of
the



36
 

--------------------------------------------------------------------------------



Percentage Interests; provided that in no event shall the Board have less than
four Managers.
(h)    Managers will not be paid any fee for serving on the Board and each
Manager shall be responsible for any out-of-pocket expenses incurred in
connection with attending meetings of the Board.
6.4.    Removal of Managers
A Manager may be removed from the Board, with or without cause, only by the
Member(s) who designated such Manager to serve on the Board.
6.5.    Vacancies
If a vacancy is created on the Board at any time by the death, disability,
retirement, resignation or removal of a Manager, the Member(s) that had
designated such Manager to serve on the Board shall have the sole and exclusive
right to designate a replacement therefor.
6.6.    Meetings of Board
(a)    Meetings of the Board, regular or special, may be held either inside or
outside the State of Delaware.
(b)    Regular meetings of the Board shall occur at least semi-annually and may
be called on fifteen (15) Days’ notice (effective upon receipt) to each Manager,
either personally or by facsimile, electronic transmission (including electronic
mail), overnight courier, or telegram, by any Manager; provided that such notice
may be waived by each applicable member of the Board. Except as otherwise
provided by statute, the Certificate or this Agreement, any and all business may
be transacted at any regular meeting.
(c)    Special meetings of the Board may be called on seven (7) Days’ notice
(effective upon receipt) to each Manager, either personally or by facsimile,
electronic transmission (including electronic mail) or overnight courier by any
Manager. The business to be transacted at, and the purpose of, any regular or
special meeting of the Board shall be specified in the notice unless there is a
waiver of notice of such meeting.
(d)    Emergency meetings of the Board may be called on 24 hours’ notice
(effective on receipt) to each Manager, either personally or by facsimile,
electronic transmission (including electronic mail) or overnight courier by any
Manager. The business to be transacted at and the purpose of the emergency
meeting of the Board shall be specified in the notice unless there is a waiver
of notice of such meeting; provided, however, emergency meetings of the Board
shall only be called for the purpose of acting on incidents and issues that
arise in emergency situations for which action may be required by the Company in
such a manner or a limited time frame that calling a special meeting of the
Board to deal with such incidents or issues is impractical.

37
 

--------------------------------------------------------------------------------



(e)    Except for matters in this Agreement specifying other approval or consent
requirements or thresholds, at all meetings of the Board the presence in person
or by proxy of the Managers designated by the Members then holding at least 70%
of the Percentage Interests shall be necessary and sufficient to constitute a
quorum for the transaction of business. Each Member shall use all reasonable
efforts to cause the Manager(s) designated by it to attend all meetings of the
Board.
(f)    All meetings of the Board shall be presided over by the chairman of the
meeting, who shall be a Manager appointed and approved on an annual basis by the
Managers designated by the Members Holding a Majority of the Percentage
Interests (the “Chairman”), provided that the office of the Chairman must rotate
annually among the Members (excluding Defaulting Members) whose Percentage
Interests are at least 4%. The initial Chairman is listed on Exhibit 6.3(a)
hereto. The Chairman shall determine the order of business and the procedure at
the meeting, including such regulation of the manner of voting and the conduct
of discussion as determined by him to be in order, but shall not have a second,
deciding vote in such capacity. The Company’s secretary (or if such Person is
not available, the Person designated by the Chairman of the meeting to be the
acting secretary at a meeting) shall act as the secretary of the meeting who
shall make a written record of the proceedings of such meeting which shall be
provided to the Members promptly after the meeting. Notwithstanding the
preceding rights set forth herein to designate a Chairman, in the event a
Member’s right to designate a Manager is terminated pursuant to this Agreement,
such Member’s right to designate the Chairman shall also be terminated.
(g)    Any action required or permitted to be taken at any meeting of the Board
may be taken without a meeting, without prior notice and without a vote if a
consent or consents in writing, setting forth the action so taken, is signed by
the minimum number of Managers that would be required to take such action at a
duly called and convened meeting of the Board. A signature delivered by portable
document format attached to an e-mail, a photographic, photostatic, facsimile or
similar reproduction of a writing signed by a Manager, shall be regarded as an
original signature of the Manager. The Company shall use commercially reasonable
efforts to provide reasonable prior notice to all of the Managers of any such
action to be taken by written consent of the Board so long as the delay caused
by providing the notice to all of the Managers does not materially adversely
affect the Company, and, in any event, will promptly deliver such written
consent to all Managers that did not execute such consent.
(h)    Subject to the provisions of applicable law and this Agreement regarding
notice of meetings and the granting of proxies, individuals serving on the Board
(i) may, unless otherwise restricted by the Certificate or this Agreement,
participate in and hold a meeting of the Board by using conference telephone,
electronic transmission, or similar communications equipment by means of which
all individuals participating in the meeting can hear each other, and (ii) may
grant a proxy to another Manager or delegate its right to act to another Manager
which proxy or delegation shall be effective as the attendance or action at the
meeting of the Manager giving such proxy or delegation. Participation by a
Manager in a meeting pursuant to this Section

38
 

--------------------------------------------------------------------------------



6.6(h) shall constitute presence in person at such meeting, except when an
individual participates in the meeting for the express purpose of objecting to
the transaction of any business on the ground that the meeting was not lawfully
called or convened. Each Manager may invite a reasonable number of advisors (not
to exceed five (5) in respect of any Member in the aggregate) to attend meetings
of the Board.
(i)    Except for actions set forth in this Agreement which expressly require
(x) the consent of Managers designated by the Members holding at least 96% of
the Percentage Interests, (y) the consent of Managers designated by the Members
holding at least 90% of the Percentage Interests or (z) consent of the Managers
designated by the Members holding at least 70% of the Percentage Interests, all
actions and approvals of the Board shall be approved and passed at a meeting at
which a quorum is present by the consent of the Managers designated by the
Members Holding a Majority of the Percentage Interests.
6.7.    Restricted Action Requiring Board Approval
(a)    Subject to the limitations set forth in Sections 6.7(b) or as otherwise
provided in this Agreement, the Board shall have the full and exclusive
authority to manage the operations and business of the Company and to make any
and all decisions on behalf of the Company with respect to the Business of the
Company without the approval or consent of any Member.
(b)    Notwithstanding anything in this Agreement to the contrary, except for
actions taken by a Member or an Affiliate of a Member in its capacity as a party
to a Transaction Document which actions are in compliance with the terms of a
Transaction Document, the Company shall not, directly or through any
Subsidiaries, and the Managers, Members, Officers and agents of the Company
shall not approve of or take any action specified in this Agreement requiring
(i) the consent of the Managers designated by the Members holding at least 96%
or more of the Percentage Interests without obtaining the consent of the
Managers designated by the Members holding at least 96% or more of the
Percentage Interests, (ii) the consent of the Managers designated by the Members
holdings at least 90% or more of the Percentage Interests without obtaining the
consent of the Managers designated by the Members holding at least 90% or more
of the Percentage Interests, (iii) the consent of the Managers designated by the
Members holding at least 70% or more of the Percentage Interests without
obtaining the consent of the Managers designated by the Members holding at least
70% or more of the Percentage Interests, and (iv) the consent of the Managers
designated by the Members Holding a Majority of the Percentage Interests without
obtaining the consent of the Managers designated by the Members Holding a
Majority of the Percentage Interests.
(i)    In addition to any other matters specified in this Agreement as requiring
the consent of the Managers designated by the Members holding at least 96% or
more of the Percentage Interests, the Company shall not, directly or through any
Subsidiaries, and the Managers, Members or their Affiliates, Officers and agents
of the Company shall not approve of or take any of the following

39
 

--------------------------------------------------------------------------------



actions without obtaining the consent of the Managers designated by the Members
holding at least 96% or more of the Percentage Interests:
1.    dissolution of the Company pursuant to Section 11.1(a);
2.    causing or permitting the Company to voluntarily file a bankruptcy
petition in a court of competent jurisdiction or a petition seeking a
reorganization, liquidation, dissolution or similar relief under any law or
otherwise suffer to exist an involuntary proceeding against the Company seeking
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any law (but this provision shall not be
construed to require any Member to ensure the profitability or solvency of the
Company);
3.    amending, modifying, changing or otherwise altering in any material
respect the FERC Application for the Initial Facilities or recourse rates;
4.    providing for the basic geographic configuration, points of receipt and
delivery, extensions of the pipeline described in section c. of Schedule A,
pipeline diameter or design capacity of the Initial Facilities to be materially
different from that set forth in Schedule A;
5.    amending any Annual Operating Budget to increase any line item therein by
an amount in excess of $200,000 (as such amount may be adjusted from time to
time in accordance with Section 14.22);
6.    causing or permitting the Company to merge or consolidate with or into, or
convert into, any other entity;
7.    intentionally conducting any activity or business that may generate income
for federal income tax purposes that may not be “qualifying income” (as such
term is defined pursuant to Section 7704 of the Internal Revenue Code);
8.    electing for the Company to be treated for federal income tax purposes as
a corporation; and
9.    the actions specified in any other express provision of this Agreement
requiring the consent of the Managers designated by the Members holding at least
96% of the Percentage Interests.
(ii)    In addition to any other matters specified in this Agreement as
requiring the consent of the Managers designated by the Members holding at least
90% or more of the Percentage Interests, the Company shall not, directly or
through any Subsidiaries, and the Managers, Members or their Affiliates,
Officers and agents of the Company shall not approve of or take any of the
following

40
 

--------------------------------------------------------------------------------



actions without obtaining the consent of the Managers designated by the Members
holding at least 90% or more of the Percentage Interests:
1.    approving a sale or abandonment of the Facilities; and
2.    the actions specified in any other express provision of this Agreement
requiring the consent of the Managers designated by the Members holding at least
90% of the Percentage Interests.
(iii)    In addition to any other matters specified in this Agreement as
requiring the consent of the Managers designated by the Members holding at least
70% of the Percentage Interests, the Company shall not, directly or through any
Subsidiaries, and the Managers, Members, Operator or their Affiliates, Officers
and agents of the Company shall not approve of or take any of the following
actions without obtaining the consent of the Managers designated by the Members
holding at least 70% of the Percentage Interests:
1.    approving any Annual Budget;
2.    approving the PA Required Expansion Facilities Budget or any AFP Budget;
3.    amending any Annual Capital Budget;
4.    approving any Facilities Project;
5.    removing any Officer;
6.    appointing the Company’s independent certified public accountants or
auditors;
7.    entering into any Financing Commitment, including any Financing Commitment
that, consistent with Section 4.7(b), may require Financing Commitment
Assurances from all Members;
8.    causing any Lien to be placed on the Facilities or any other material
asset of the Company other than Permitted Liens;
9.    subject to Section 14.9, amending, modifying, changing or otherwise
altering the Operations Agreement;
10.    delegating authority to the Operator pursuant to the Operations
Agreement;
11.    subject to Section 14.9, entering into, amending, suspending or
terminating any Material Contract, or taking any action that results in a
material default by the Company under any Material Contract;



41
 

--------------------------------------------------------------------------------



12.    approving any lease of capacity on the Facilities;
13.    causing the Company to enter into any Affiliate Contract;
14.    approving additional Capital Contributions from the Members to fund cost
overruns in excess of the relevant Aggregate Budget Cap (the aggregate amount of
such additional Capital Contributions, a “Budget Overrun”);
15.    approving any Precedent Agreement associated with the Facilities that has
not been entered into as of the Effective Date;
16.    approving the form, purchase, termination or amendment by the Operator of
any insurance policy that the Operator obtains and maintains on behalf of the
Company pursuant to the Operations Agreement; and
17.    the actions specified in any other express provision of this Agreement
requiring the consent of the Managers designated by the Members holding at least
70% of the Percentage Interests.
(iv)    By way of illustration and not in limitation of any other matters
specified in this Agreement as requiring the consent of the Managers designated
by the Members Holding a Majority of the Percentage Interests or otherwise the
consent of the Board, the Company shall not, directly or through any
Subsidiaries, and the Managers, Members, Operator or their Affiliates, Officers
and agents of the Company shall not approve of or take any of the following
actions without obtaining the consent of the Managers designated by the Members
Holding a Majority of the Percentage Interests:
1.    selecting a different name for the Company;
2.    approving the amount of Available Cash; and
3.    any other action that, pursuant to an express provision of this Agreement,
requires the approval of the Managers designated by the Members Holding a
Majority of the Percentage Interests.
6.8.    FERC Certificate Approval
(a)    Voting on FERC Certificate for Initial Facilities. The Board shall
immediately review the FERC Certificate for the Initial Facilities upon the
Company’s receipt thereof and shall call a special meeting as soon as reasonably
practicable (and in any event within twenty-one (21) Days of the Company’s
receipt thereof) in order to determine, reasonably and in good faith, whether
acceptance of the FERC Certificate for the Initial Facilities has or would have
a material adverse effect on the rights, obligations, financial condition,
properties or prospects of the Company (an “MAE”). At such special meeting, the
Managers shall vote on (i) whether acceptance

42
 

--------------------------------------------------------------------------------



of the FERC Certificate results in an MAE, and (ii) whether to accept the FERC
Certificate.
(b)    No MAE. If at such special meeting, Managers designated by Members
holding at least 70% of the Percentage Interests vote that acceptance of the
FERC Certificate would not result in an MAE, then the Company shall also be
deemed to accept the FERC Certificate, and the Members whose Managers voted that
acceptance of the FERC Certificate would not result in an MAE shall purchase, in
proportion to their respective Percentage Interests, the entire Membership
Interest(s) of any Member whose Manager voted in good faith that acceptance of
the FERC Certificate would result in an MAE (any such Member, a “Disagreeing
Member”) at a price equal to ninety-five percent (95%) of all Capital
Contributions made by such Disagreeing Member as of the date of such special
meeting.
(c)    MAE. If at such special meeting, Managers designated by Members holding
at least 70% of the Percentage Interests do not vote that acceptance of the FERC
Certificate would not result in an MAE, then the Managers shall vote at such
special meeting whether to nevertheless accept the FERC Certificate and the
following subsections (i) or (ii) shall apply:
(i)    Accept FERC Certificate. If Managers designated by Members holding at
least 70% of the Percentage Interests vote to accept the FERC Certificate, then
the Company shall be deemed to accept the FERC Certificate, and such Members
whose Manager voted to accept the FERC Certificate shall purchase, in proportion
to their respective Percentage Interests, the entire Membership Interest(s) of
any Member whose Manager voted not to accept the FERC Certificate (any such
Member, a “FERC Certificate Non-Accepting Member”) at a price equal to one
hundred percent (100%) of all Capital Contributions made by such FERC
Certificate Non-Accepting Member as of the date of such special meeting.
(ii)    Reject FERC Certificate. If Managers designated by Members holding at
least 70% of the Percentage Interests do not vote to accept the FERC
Certificate, then, unless it is otherwise agreed to unanimously by all the
Members to take an alternative course of action (including seeking rehearing of
the order issuing the FERC Certificate), the Company shall be dissolved and its
affairs shall be wound up in accordance with the provisions of Article 11.
(d)    The acceptance of any FERC Certificate in respect of the PA Required
Expansion Facilities or any Approved Facilities Project shall be subject to the
vote of the Managers designated by the Members holding at least 70% of the
Percentage Interests.
(e)    The closing of any purchase of the Membership Interests of a Disagreeing
Member or FERC Certificate Non-Accepting Member shall occur no later than sixty
(60) Days after the date of the relevant vote, unless the Members agree upon a
different date. At the closing, the Disagreeing Member or FERC Certificate Non-





43
 

--------------------------------------------------------------------------------



Accepting Member, as applicable, shall execute and deliver to the purchasing
Members (i) an assignment of its Membership Interest, in form and substance
reasonably acceptable to the purchasing Members and (ii) any other instruments
reasonably requested by the purchasing Members to give effect to the purchase;
and the purchasing Members shall deliver to the Disagreeing Member or FERC
Certificate Non-Accepting Member, as applicable, in immediately available funds
the purchase price.
6.9.    Officers
(a)    The Board may, from time to time, designate one or more Persons to be
officers of the Company (each, an “Officer”). No Officer need be a resident of
the State of Delaware, a Member or a Manager. Any Officers so designated shall
have such authority to perform such duties as the Board may, from time to time,
delegate to them. The Board may assign titles to particular Officers. The
Officers of the Company shall report to the Board as requested from time to
time. Unless the Board decides otherwise, if the title is one commonly used for
officers of a business corporation formed under the Delaware General Corporation
Law (or any successor statute), the assignment of such title shall constitute
the delegation to such officer of the authority and duties that are normally
associated with that office, subject to the Board’s oversight and any specific
delegation of authority and duties made to such Officer by the Board under this
Section 6.9(a) and the other terms and provisions hereof, including Section 6.7
hereof. Each Officer shall hold office until his successor is duly designated
and qualified or until his death or until he resigns or has been removed in the
manner hereinafter provided. Any number of offices may be held by the same
person. No Officer shall be employed by the Company.
(b)    Any Officer may resign as such at any time. Such resignation shall be
made in writing and shall take effect at the time specified therein, or if no
time be specified, at the time of its receipt by the Board. The acceptance of a
resignation shall not be necessary to make it effective, unless expressly so
provided in the resignation. Any Officer may be removed as such, either with or
without cause, by the Board; provided, however, that such removal shall be
without prejudice to the contract rights, if any, of the Person so removed.
Designation of an Officer shall not of itself create contract rights. Any
vacancy occurring in any office of the Company may be filled by the Board.
(c)    The initial Officers of the Company are listed on Exhibit 6.9(c).
6.10.    Duties of Managers
(a)    Notwithstanding anything in this Agreement or in the Act to the contrary,
a Manager, in performing his or her duties and obligations as a Manager under
this Agreement, may act or omit to act solely at the direction of the Member(s)
that designated such person to serve on the Board, considering only such
factors, including the separate interests of the designating Member(s), as such
Manager or Member(s) choose to consider, and any action of such a Manager or
failure to act,



44
 

--------------------------------------------------------------------------------



taken or omitted in good faith reliance on the foregoing provisions shall not
constitute a breach of any duty (including any fiduciary or other similar duty,
to the extent such exists under the Act or other applicable law) on the part of
such Manager or Member(s) to the Company or any other Manager, Member, or
Officer. No Member shall owe any fiduciary or other similar duties to the
Company, any other Member, Manager or Officer except the implied duty of good
faith and fair dealing. No Manager shall owe any fiduciary or other similar duty
to the Company, any Member (other than the Member appointing such Manager),
Manager or Officer except the implied duty of good faith and fair dealing. The
Operator shall owe such duties to the Company, Members, Managers and Officers as
contemplated in the Operations Agreement.
(b)    The Members (and the Members on behalf of the Company) hereby:
(i)    agree that (A) the terms of this Section 6.10, to the extent that they
modify or limit a duty or other obligation, if any, that a Member or Manager may
have to the Company or any other Member, Manager or Officer under the Act or
applicable law, are reasonable in form, scope and content; and (B) the terms of
this Section 6.10, subject to the last sentence of Section 6.10(a), shall
control to the fullest extent possible if it is in conflict with a duty, if any,
that a Member or Manager may have to the Company or another Member, Manager or
Officer under the Act or other applicable law;
(ii)    waive any duty or other obligation, if any, that a Member may have to
the Company or another Member, pursuant to the Act or other applicable law, to
the extent necessary to give effect to the terms of this Section 6.10, other
than the implied duty of good faith and fair dealing;
(iii)    agree that (i) the other Members would not be willing to make an
investment in the Company, and no person designated by a Member to serve on the
Board would be willing to so serve, in the absence of this Section 6.10, and
(ii) it has reviewed and understands the provisions of Sections 18-1101(b) and
(c) of the Act, and to the extent that at law or in equity, a Member or Manager
owes any fiduciary or other duties to the Company or any Member (other than
fiduciary duties owed by a Manager to the Member that appointed such Manager),
Manager or Officer, such duties are eliminated to the fullest extent permitted
pursuant to Section 18-1101(c) of the Act, other than the implied duty of good
faith and fair dealing and subject to the last sentence of Section 6.10(a); and
(iv)    agree that nothing herein is intended to create a partnership, joint
venture, agency or other relationship creating fiduciary or quasi-fiduciary
duties or similar duties or obligations or otherwise subject the Members to
joint and several liability or vicarious liability for the actions of the other
Members or to impose any duty, obligation or liability that would arise
therefrom with respect to any or all of the Members or the Company.
6.11.    Commercially Sensitive Information

45
 

--------------------------------------------------------------------------------



In any materials submitted to the Board for review and approval, and in all
communications between itself and the Members (in their capacity as such), the
Managers shall maintain the confidentiality of (and redact from written
materials as appropriate) customer names and commercially sensitive information
the disclosure or exchange of which between competitors would be inconsistent
with applicable federal and state antitrust or unfair competition laws and
regulations.  The foregoing confidentiality requirement shall also apply to
non-public operational information and non-public customer-specific information,
the disclosure of which would violate Applicable Laws (as defined in the
Operations Agreement).  Disclosure of any proposals shall be done in a form that
prevents the direct or indirect disclosure of customer-specific,
competitive-sensitive or operationally sensitive information.  Each Member shall
prohibit the use, dissemination or disclosure of such information in any form by
a Manager for the purpose of planning, marketing or operating a separate,
competing business now or in the future.
6.12.    Employees
Secondees.
(a)    The Company shall have no employees.
(b)    The Members agree that, upon the approval of the Board and the applicable
Member, employees of a Member or its Affiliates may be seconded to the Company
pursuant to a secondment agreement to be entered into between the Company
and such Member or its Affiliate. Any employee of a Member or its Affiliate
seconded to the Company pursuant to this Section 6.12(b) shall enter into a
confidentiality agreement satisfactory in form and substance to the Company.
ARTICLE 7
BUDGETS; ACCOUNTING,TAX AND BANKING MATTERS
7.1.    Facilities Budgets
(a)    The Members acknowledge that, as of the Effective Date, the Board will
pursuant to the Initial Resolution approve the Initial Facilities Budget for the
period from the Effective Date through the In-Service Date, which budget
includes an Annual Capital Budget for the period through December 31, 2014.
(b)    Prior to commencing the construction of the PA Required Expansion
Facilities, the Board shall develop (in conjunction with the Operator), consider
and approve a multi-year budget for development and construction of the PA
Required Expansion Facilities (a “PA Required Expansion Facilities Budget”),
which budget shall include a maximum capital commitment of each Member in an
amount not exceeding such Member’s applicable Budget Cap.
(c)    Prior to approving any Approved Facilities Project, the Board shall
develop (in conjunction with the Operator), consider and approve a multi-year
budget for development and construction of such Approved Facilities Project, in
form and substance substantially similar to the Initial Facilities Budget (an
“AFP Budget”).

46
 

--------------------------------------------------------------------------------



7.2.    Annual Budgets
(a)    Not later than November 1 of each Fiscal Year, the Operator shall deliver
to the Company an Annual Budget for the next following Fiscal Year. Each Annual
Budget shall consist of (i) a budget setting forth the Capital Expenditure
requirements of the Company for the relevant Fiscal Year, including maintenance
Capital Expenditures and the Capital Expenditures set forth in the relevant
Facilities Budget that are applicable to such Fiscal Year, together with, in
respect of any period prior to the In-Service Date, such other expenditures that
may be incurred during such Fiscal Year (an “Annual Capital Budget”) and (ii)
for each Fiscal Year (or portion thereof) following the In-Service Date, a
budget setting forth the operational expenditures to be incurred by the Company
during such Fiscal Year (an “Annual Operating Budget”). Each Annual Budget shall
include an indicative budget for the two Fiscal Years immediately following the
next Fiscal Year. Each Annual Capital Budget shall also include a capital call
schedule showing the anticipated timing and amount of the Capital Contributions
to be required during the Fiscal Year to which such Annual Capital Budget
relates. The Members agree that each Annual Budget shall be intended to include
all costs and expenses necessary or advisable for the conduct of the Business.
(b)    Not later than December 15 of each Fiscal Year, the Board shall consider
and approve the Annual Budget for the next following Fiscal Year. As of the
Effective Date, the Board hereby approves the initial Annual Budget for the
period from the Effective Date through December 31, 2014.
(c)    If the Board does not approve the Annual Budget in respect of any Fiscal
Year on or prior to the commencement of such Fiscal Year, the Annual Budget for
such Fiscal Year shall be the indicative budget applicable to such Fiscal Year
that was included with the most recently approved Annual Budget.
(d)    The Company, the Managers and the Operator shall use reasonable
commercial efforts to conduct the business and operations of the Company
consistent in all material respects with the then-applicable Annual Budget.
(e)    If, during the Fiscal Year covered by an Annual Budget, a Manager, the
Operator or an Officer determines that an adjustment or addition to, or deferral
or acceleration of, the estimated costs, expenses or Capital Expenditures of any
line items in such Annual Budget is necessary or appropriate, then such person
shall submit (or cause to be submitted) to the Board for approval such
adjustments or additions, or deferrals or accelerations, as are necessary or
required. The Board shall approve or disapprove the adjustments or additions to,
or deferrals or accelerations of, the Annual Budget in accordance with Section
6.7(b) as promptly as practicable, but in any event within fifteen (15) Days
after receipt of such adjusted draft Annual Budget.
7.3.    Books and Records; Reports





47
 

--------------------------------------------------------------------------------



(a)    The Company shall keep and maintain full and accurate books of account
for the Company in accordance with GAAP consistently applied in accordance with
the terms of this Agreement. The Company shall keep books and records indicating
the names, addresses, Capital Contributions and Percentage Interests of all
Members and shall keep minutes of the proceedings of the Board and the Members
and supporting documentation of the transactions with respect to the conduct of
the Company’s Business. Such books shall be maintained at the principal United
States office of the Company or offsite so long as they are easily accessible.
Each Member and its Affiliates and designated representatives shall have full
and complete access at all reasonable times to review, inspect and copy the
books and records of the Company.
(b)    The Company shall provide to each Member the following reports:
(i)    As soon as practicable after receipt thereof, any reports provided to the
Company or the Board pursuant to the Operations Agreement;
(ii)    within thirty (30) Days of the end of any Fiscal Quarter, quarterly
consolidated financial statements of the Company (including an unaudited
consolidated balance sheet of the Company and its consolidated Subsidiaries as
of the end of such Fiscal Quarter and the related unaudited consolidated income
statement and statement of cash flows of the Company and its consolidated
Subsidiaries for the Fiscal Quarter then ended) for the previous quarter
prepared in accordance with GAAP (subject to normal year-end adjustments) and
showing any variance between actual and budgeted figures;
(iii)    within sixty (60) Days of the end of each Fiscal Year, consolidated
financial statements of the Company (including a balance sheet of the Company as
of December 31 of each Fiscal Year and the related income statement and
statement of cash flows of the Company for the Fiscal Year then ended) and a
schedule showing any variance between actual and budgeted figures. The annual
financial statements shall be prepared in accordance with GAAP and shall be
audited in accordance with generally accepted auditing standards and certified
by Deloitte & Touche LLP or another nationally recognized, “Big 4” firm of
certified public accountants approved by the Board;
(iv)    As soon as available, but not later than thirty (30) Days after the end
of each calendar month, monthly financial and business reports, including (A) an
operating statement and report of financial condition of the Company for such
monthly period and year-to-date, including summary unaudited consolidated
balance sheet, consolidated income statement and statement of cash flows of the
Company and its consolidated Subsidiaries for such period, (B) a reconciliation
report setting forth material discrepancies or variances between (x) amounts
included in such reports for such month period and year-to-date and (y) the
budgeted amounts as reflected in the Budget for the corresponding periods to
which such amounts relate, (C) a summary description of the business activities
that took place during such period and the operating and financial performance
of

48
 

--------------------------------------------------------------------------------



the Company during such period and year-to-date, including an explanation of
material discrepancies described in clause (B) and (D) such other information as
any Manager or Member shall reasonably request;
(v)    Copies of Annual Budgets, Facilities Budgets and all amendments thereto;
(vi)    Notice of material events; and
(vii)    such other reports and information (in any form, electronic or
otherwise) as any such Member or any Manager may reasonably request, as the
Board may determine, or as otherwise required by law.
(c)    Each of the quarterly and annual financial statements provided in
accordance with Section 7.1 shall include a statement of the Capital Accounts
and a summary narrative discussion of such financial statements. Monthly reports
shall include a statement as to significant variations from any Annual Budget or
Facilities Budget.

49
 

--------------------------------------------------------------------------------





7.4.    Fiscal Year
The calendar year shall be selected as the accounting year of the Company.
7.5.    Bank Accounts
The Company shall maintain one or more bank accounts in the name of the Company
at such bank or banks as may be determined by the Board, which accounts shall be
used for the payment of expenditures incurred by the Company in connection with
the business of the Company and in which shall be deposited any and all receipts
of the Company. All such receipts shall be and remain the property of the
Company and shall not be commingled in any way with funds of any other Person.
The designated Officers or Managers may invest the Company funds only in (a)
readily marketable securities issued by the United States or any agency or
instrumentality thereof and backed by the full faith and credit of the United
States maturing within three months or less from the date of acquisition, (b)
readily marketable securities issued by any state or municipality within the
United States of America or any political subdivision, agency or instrumentality
thereof, maturing within three months or less from the date of acquisition and
rated “A” or better by any recognized rating agency, (c) readily marketable
commercial paper rated “Prime 1” by Moody’s or “A 1” by S&P (or comparably rated
by such organizations or any successors thereto if the rating system is changed
or there are such successors) and maturing in not more than three months after
the date of acquisition or (d) certificates of deposit or time deposits issued
by any incorporated bank organized and doing business under the laws of the
United States of America which is rated at least “A” or “A2” by S&P or Moody’s,
which is not in excess of federally insured amounts, and which matures within
three months or less from the date of acquisition.
7.6.    Capital Accounts
(a)    A capital account shall be established and maintained for each Member in
accordance with the terms of this Section 7.6 (a “Capital Account”). Each
Member’s Capital Account (a) shall be increased by (i) such Member’s Capital
Contributions (including amounts deemed contributed by the Member pursuant to
Section 4.2(e)(iii) or 4.5(a)), (ii) the amount of any Profits or items of
income or gain allocated to such Member pursuant to Sections 5.1 and 5.2, and
(iii) the amount of any Company liabilities assumed by the Member or that are
secured by any Property distributed to the Member, and (b) shall be decreased by
(i) the amount of money distributed to that Member by the Company (including
amounts deemed to be distributed to the Member pursuant to Section 4.2(e)(iii),
(ii) the Gross Asset Value of property distributed to that Member by the
Company, (iii) allocations to that Member of Losses or other items of loss or
deduction pursuant to Sections 5.1 and 5.2, and (iv) the amount of any
liabilities of the Member assumed by the Company or that are secured by any
Property contributed by the Member to the Company.
(b)    It is the intention of the Members that the Capital Accounts of each
Member be kept in the manner required under Treasury Regulations Section
1.704-1(b)(2)(iv). To the extent any additional adjustment to the Capital
Accounts is required by such regulation, the Board is hereby authorized to make
such adjustment.

50
 

--------------------------------------------------------------------------------



(c)    On the transfer of all or part of a Member’s Membership Interest, the
Capital Account of the transferor that is attributable to the transferred
Membership Interest shall carry over to the transferee Member in accordance with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(iv)(l).
7.7.    Tax Partnership
The Members agree to classify the Company as a partnership for federal income
tax purposes. Neither the Company, any Member nor any officer or other
representative of any of the foregoing shall file an election to classify the
Company as an association taxable as a corporation for federal tax purposes.
7.8.    Tax Elections.
The Company shall make the following elections:
(a)    to elect the calendar year as the Company’s Fiscal Year if permitted by
applicable law;
(b)    to elect the accrual method of accounting;
(c)    to elect, in accordance with Section 754 of the Internal Revenue Code and
comparable state law provisions, to adjust basis in the event any Membership
Interest is transferred in accordance with this Agreement or any Company
Property or cash of the Company is distributed to any Member;
(d)    to elect the application of Internal Revenue Code Sections 709(b) and
195(b) with respect to all organizational expenses and start-up expenditure of
the Company, respectively; and
(e)    to elect with respect to such other federal, state and local tax matters
as the Board shall approve.
7.9.    Tax Matters Member
The Board shall from time to time designate a Member to act as the “tax matters
partner” under Section 6231 of the Internal Revenue Code, subject to replacement
by the Board (such Member, the “Tax Matters Member”). The initial Tax Matters
Member shall be Dominion. The Tax Matters Member shall promptly notify the
Members if any tax return or report of the Company is audited or if any
adjustments are proposed by any Governmental Authority. In addition, the Tax
Matters Member shall promptly furnish to the Members all notices concerning
administrative or judicial proceedings relating to federal income tax matters.
During the pendency of any such administrative or judicial proceeding, the Tax
Matters Member shall furnish to the Members periodic reports, not less often
than monthly, concerning the status of any such proceeding. Without the consent
of the Board, the Tax Matters Member shall not extend the statute of
limitations, file a request for administrative adjustment, file suit concerning
any tax refund or deficiency relating to any Company administrative adjustment
or enter into any settlement agreement relating to any Company item of income,
gain, loss, deduction or credit for

51
 

--------------------------------------------------------------------------------



any Fiscal Year of the Company. The costs and expenses reasonably incurred by
the Tax Matters Member in performing its obligations under this Section 7.9 and
Section 7.10 shall be reimbursed to the Tax Matters Member by the Company
promptly following the Company’s receipt of an invoice therefor.
7.10.    Tax Returns and Reports
The Tax Matters Member shall deliver to each Member the following schedules and
tax returns: (i) within two (2) Business Days prior to the federal estimated tax
payment date for corporations, an estimated Schedule K-1 through the applicable
quarter, (ii) within 60 Days after the Company’s year-end, an estimated Schedule
K-1 and (ii) not less than 45 Days prior to the due date for the filing of the
Company’s federal information return for the immediately preceding taxable year,
a final Schedule K-1, along with copies of all other federal, state, or local
income tax returns or reports filed by the Company for the previous year as may
be required as a result of the operations of the Company. In addition, on or
before the 30th day after the end of each Fiscal Quarter, the Tax Matters Member
shall cause each Member to be furnished with (i) an estimate of the Company’s
taxable income for the current Fiscal Year through the end of such Fiscal
Quarter and (ii) book and tax basis information for the Company’s assets
(including information regarding additions and retirements of assets during such
Fiscal Quarter) sufficient to allow such Member to satisfy its own obligations
and make its own computations, allocations and adjustments under Code
sections 704(b), 704(c) and 754. The Company shall notify each Member promptly
(and in any event within 30 days) after it learns that it will earn (or, if not
previously reported to the Members pursuant to this Section 7.10, after it
learns that it has earned) any gross income which may not be “qualifying income”
(as such term is defined pursuant to Section 7704 of the Code); such
notification shall include an estimate of each Member’s allocable share of any
such gross income.
7.11.     Audit Rights
Each Member shall have the right to inspect and audit the books and records of
the Company. Such audits shall be conducted at the cost of the Member(s)
requesting same. A Member may exercise its audit rights hereunder by giving at
least thirty (30) Days’ advance written notice to the Company of the desire to
perform such audit, which notice shall include the estimated timing and other
particulars related to such audit. The audit shall be conducted during normal
business hours of the Company. The audit shall not unreasonably interfere with
the operation of the Company. Each Member may conduct no more than one audit per
calendar year.
ARTICLE 8
INDEMNIFICATION
8.1.    Right to Indemnification
Subject to the limitations and conditions as provided herein or by applicable
law, each Person who was or is made a party or is threatened to be made a party
to or is involved in any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, arbitrative or
investigative (hereinafter a “Proceeding”), or any appeal in such a Proceeding
or any inquiry or investigation that could lead to such a Proceeding, by reason
of the



52
 

--------------------------------------------------------------------------------



fact that he or she, or a Person of whom he or she is the legal representative,
is or was a Manager or Officer of the Company, or while such a Person is or was
serving at the request of the Company as a manager, officer, partner, venturer,
member, trustee, employee, agent or similar functionary of another foreign or
domestic general partnership, corporation, limited partnership, joint venture,
limited liability company, trust, employee benefit plan or other enterprise
(other than the Operator in its capacity as such), shall be indemnified by the
Company to the extent such Proceeding or other above-described process relates
to any such above-described relationships with, status with respect to, or
representation of any such Person to the fullest extent permitted by the Act, as
the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than said applicable law permitted the Company to
provide prior to such amendment) against judgments, penalties (including excise
and similar taxes and punitive damages), fines, settlements and reasonable
expenses (including attorneys’ and experts’ fees) actually incurred by such
Person in connection with such Proceeding, and indemnification under this
Article 8 shall continue as to a Person who has ceased to serve in the capacity
which initially entitled such Person to indemnity hereunder for any and all
liabilities and damages related to and arising from such Person’s activities
while acting in such capacity; provided, however, that no Person shall be
entitled to indemnification under this Section 8.1 in the event the Proceeding
involves acts or omissions of such Person which constitute an intentional breach
of this Agreement or fraud, gross negligence or willful misconduct on the part
of such Person. The rights granted pursuant to this Article 8 shall be deemed
contract rights, and no amendment, modification or repeal of this Article 8
shall have the effect of limiting or denying any such rights with respect to
actions taken or Proceedings arising prior to any such amendment, modification
or repeal. It is expressly acknowledged that the indemnification provided for in
this Article 8 may involve indemnification for negligence or under theories of
strict liability. The Operator shall only be indemnified to the extent provided
in the Operations Agreement.
8.2.    Indemnification of Employees and Agents
The Company may indemnify and advance expenses to Persons who are entitled to
indemnification under Section 8.1, including current and former employees (if
any) or agents of the Company, and those Persons who are or were serving at the
request of the Company as a manager, director, officer, partner, venturer,
member, trustee, employee (if any), agent or similar functionary of another
foreign or domestic general partnership, corporation, limited partnership, joint
venture, limited liability company, trust, employee benefit plan or other
enterprise against any liability asserted against such Person and incurred by
such Person in such a capacity or arising out of such Person’s status as such a
Person to the same extent that it may indemnify and advance expenses to a Member
under this Article 8.
8.3.    Advance Payment
Any right to indemnification conferred in this Article 8 shall include a limited
right to be paid or reimbursed by the Company for any and all reasonable
expenses as they are incurred by a Person entitled to be indemnified under
Section 8.1 who was, or is threatened, to be made a named defendant or
respondent in a Proceeding in advance of the final disposition of the Proceeding
and without any determination as to such Person’s ultimate entitlement to



53
 

--------------------------------------------------------------------------------



indemnification; provided, however, that the payment of such expenses incurred
by any such Person in advance of final disposition of a Proceeding shall be made
only upon delivery to the Company of a written affirmation by such Person of
such Person’s good faith belief that such Person has met the requirements
necessary for indemnification under this Article 8 and a written undertaking, by
or on behalf of such Person, to repay all amounts so advanced if it shall
ultimately be determined that such indemnified Person is not entitled to be
indemnified under this Article 8 or otherwise.
8.4.    Appearance as a Witness
Notwithstanding any other provision of this Article 8, the Company shall pay or
reimburse expenses incurred by any Person entitled to be indemnified pursuant to
this Article 8 in connection with such Person’s appearance as a witness or other
participation in a Proceeding at a time when he is not a named defendant or
respondent in the Proceeding.
8.5.    Nonexclusivity of Rights
The right to indemnification and the advancement and payment of expenses
conferred in this Article 8 shall not be exclusive of any other right which a
Person indemnified pursuant to Section 8.1 may have or hereafter acquire under
the Act or other applicable law, this Agreement, or any other agreement, vote of
Members or otherwise.
8.6.    Insurance
The Company may purchase and maintain insurance on behalf of any Person against
any liability asserted against him or it and incurred by him or it in any such
capacity, or arising out of his or its status as such, whether or not the
Company would have the power or the obligation to indemnify him or it against
such liability under the provisions of this Article 8.
8.7.    Certain Definitions
For purposes of this Article 8, references to “the Company” shall include, in
addition to the resulting entity, any constituent entity (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its members, managers, officers, and employees or agents, so that any
Person who is or was a member, manager or officer of such constituent entity, or
is or was serving at the request of such constituent entity as a member, manager
or officer of another limited liability company, partnership, joint venture,
trust or other enterprise, shall stand in the same position under the provisions
of this Article 8 with respect to the resulting or surviving entity as he or it
would have with respect to such constituent entity if its separate existence had
continued. For purposes of this Article 8, references to “fines” shall include
any excise taxes assessed on a Person with respect to an employee benefit plan;
and references to “serving at the request of the Company” shall include any
service as a Member, Manager or officer of the Company which imposes duties on,
or involves services by, such Member, Manager or officer with respect to an
employee benefit plan, its participants or beneficiaries; and a Person who acted
in good faith and in a manner he or it reasonably believed to be in the interest
of the participants and beneficiaries of an employee benefit plan shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Article 8.



54
 

--------------------------------------------------------------------------------



8.8.    Severability
The provisions of this Article 8 are intended to comply with the Act. To the
extent that any provision of this Article 8 authorizes or requires
indemnification or the advancement of expenses contrary to the Act or the
Certificate, the Company’s power to indemnify or advance expenses under such
provision shall be limited to that permitted by the Act and the Certificate and
any limitation required by the Act or the Certificate shall not affect the
validity of any other provision of this Article 8.
ARTICLE 9
COMMITTED FACILITIES; OTHER ACTIVITIES
9.1.    Development of Committed Facilities
The Members hereby approve the development of the Committed Facilities,
including the acquisition of necessary regulatory approvals for the Committed
Facilities and the construction, ownership, operation and maintenance of the
Committed Facilities, in accordance with (in the case of the Initial Facilities)
the preliminary timetable approved pursuant to the Initial Resolution; provided
that such approval is subject to Section 6.8. The Members shall cooperate with
the Company and the Operator in their respective efforts to develop the
Committed Facilities, and shall, subject to Section 6.8, not take any action or
fail to take any action that would delay or obstruct the Company from obtaining
the FERC Certificate in respect of any Committed Facilities.
9.2.    Development of Approved Facilities Projects
(a)    The Members may from time to time consider and approve the development of
Facilities Projects other than the Committed Facilities. The Company shall not
undertake the development or construction of any Facilities Project other than
any Approved Facilities Project approved in accordance with Section 6.7(b)(iii);
provided that such approval is subject to Section 6.8.
(b)    With respect to the Initial Facilities, “Foundation Shippers”
(subscribers holding 300,000 Dt per day or greater of service entitlements) have
each secured a one-time right to request an expansion of the Facilities, which
right is also set forth in Precedent Agreements. This right may be exercised
either (i) at the time of the customer’s election of Optional Quantities or (ii)
after the date of a FERC order concerning the Optional Quantity expansion
project and during the primary term of that customer’s service agreement with
the Company. In order to implement this customer right, the Company will develop
a Facilities Project Proposal as specified in Section 9.3(b) and proceed to
evaluate the requested project pursuant to the provisions of Section 9.3(c). 

55
 

--------------------------------------------------------------------------------





9.3.    Proposed Facilities Projects
(a)    Without prejudice to any Member’s rights under Section 9.5, any Member
that desires to pursue a potential Competitive Facilities Project shall first
submit it to the Company by notifying the Board in writing of the nature of the
proposed Competitive Facilities Project, including such details as are then
available, and providing a detailed explanation of the reasons why such
Competitive Facilities Project is being requested (the “Competitive Facilities
Project Notice”). In addition, if any Member believes that the Company should
pursue a Base Facilities Project, such Member may notify the Board in writing of
the nature of the proposed Base Facilities Project, including such details as
are then available, and providing a detailed explanation of the reasons why such
Base Facilities Project should be pursued by the Company (the “Base Facilities
Project Notice”).
(b)    As soon as reasonably practicable and in no event later than sixty (60)
Days after receipt of a Competitive Facilities Project Notice or a Base
Facilities Project Notice (either such notice, as applicable, a “Facilities
Project Notice”), the Board shall vote on whether to authorize a feasibility
study for the proposed Facilities Project. If the Members holding at least 70%
of the Percentage Interests vote to authorize such a study, which vote shall
include approval of the Capital Contributions necessary to fund the study (and
shall be made pro rata by the Members voting in favor of authorizing such
study), the Company shall instruct the Operator, or such other Person directed
by the Board, to prepare and deliver to the Board and each Member, no later than
ninety (90) Days after such direction by the Board, the findings of such
feasibility study, which shall include a detailed description of the proposed
Facilities Project and the preliminary estimated costs (including acquisition
expenses, if applicable), projected rate information and the potential financing
(the “Facilities Project Proposal”).
(c)    Within sixty (60) Days after the Facilities Project Proposal has been
received by each Member, the Board shall vote on whether to proceed with the
development of the proposed Facilities Project as set forth in such Facilities
Project Proposal. If the Members holding at least 70% of the Percentage
Interests vote to proceed with the development of the proposed Facilities
Project, the Company shall proceed with such development, including the
acquisition of necessary regulatory approvals and the Financing Commitment, if
any. For the avoidance of doubt, any Member voting not to approve of a
Facilities Project pursuant to this Section 9.3(c) may elect to become a
Diluting Member in accordance with the provisions of Section 4.3.
(d)    If the Members holding at least 70% of the Percentage Interests do not
approve of a proposed Competitive Facilities Project pursuant to Section 9.3(c),
then, subject to Section 9.5, only the Members that voted to approve the
applicable Facilities Project Proposal shall be permitted to undertake such
Competitive Facilities Project (or substantially similar project) without regard
to the Company or the other Members.

56
 

--------------------------------------------------------------------------------





9.4.    Development of Business Opportunities
Other than pursuant to Section 9.3, no Member or any of its Affiliates shall
have any obligation to present any investment, acquisition or business
opportunity, transaction, agreement, arrangement or other matter to the Company
or the Board.
9.5.    Certain Opportunities
Notwithstanding anything in this Agreement to the contrary, other than with
respect to (w) the Initial Facilities prior to the earlier of (i) the In-Service
Date and (ii) the dissolution of the Company, (x) the PA Required Expansion
Facilities prior to the earlier of such Facilities being placed in-service and
(ii) the dissolution of the Company, (y) any Approved Facilities Project prior
to the earlier of (i) such Approved Facilities Project being placed in-service
and (ii) the dissolution of the Company and (z) the obligations set forth in
Section 9.3: (a) the Members and their Affiliates may engage in or hold an
interest of any nature in, directly or indirectly, independently or with others,
whether as an equity owner, lender, consultant, employee, operator, manager,
partner, joint venturer or otherwise, any business without regard to whether
such business is directly or indirectly competitive with the Business conducted
or expected to be conducted by the Company and/or its Subsidiaries and without
regard to the geographic location of such business, without the consent or
approval of the other Members, the Board or the Company, and without any duty or
obligation to account to the other Members or the Company in connection
therewith and (b) neither the Company nor any Manager, Member or Affiliate of
the foregoing shall have any right or obligation, by virtue of this Agreement or
otherwise, to share or participate in such other businesses, investments, or
activities of a Member or its Affiliates (excluding the Company and its
Subsidiaries) or to the income or proceeds derived therefrom. Notwithstanding
anything contained in this Agreement to the contrary, and for the avoidance of
doubt, (a) each of the Members, its Parent and/or their Affiliates may
independently pursue and compete for any or all proposed Competitive Facilities
Projects (but not any Base Facilities Project), extensions, expansions and
facilities to serve gas and electric end users, municipal gas and electric
systems serving end users and electric power plants, in each case within such
Member’s Parent’s franchise or established service territory (as it exists at
the time of the proposed opportunity), notwithstanding that such franchise or
established service territory may overlap with the franchise or established
service territory of another Member or its Affiliates, and (b) nothing in this
Section 9.5 shall prohibit, restrict or limit in any way the ability of any
Affiliate of a Member from soliciting or accepting any offer or submitting a
proposal to or negotiating or entering into any agreement with any Person
relating to the acquisition of transmission capacity on any existing or proposed
interstate pipeline, whether or not it is competing with the Facilities or any
Facilities Project.
9.6.    Insurance
The Company shall maintain in effect insurance consistent with the insurance
contemplated in the Transaction Documents and such other insurance specified in
Schedule B hereto and upon such terms and conditions, including deductibles, as
decided and agreed upon at least annually by the Members.



57
 

--------------------------------------------------------------------------------



ARTICLE 10
DISPOSITION
10.1.    Dispositions; Exception to Application of this Article 10
(a)    No Member may Dispose of all or any part of its Membership Interests or
any beneficial right or interest therein, or contract to do or permit any of the
foregoing, whether voluntarily or by operation of law, and any attempt to do so
shall be null and void and not recognized on the Company’s books and records,
other than Dispositions: (i) constituting Permitted Transfers, (ii) subject to
Section 10.2(a), to a Qualified Transferee or (iii) effected in accordance with
this Article 10; provided, however, that notwithstanding anything herein to the
contrary a Disposition by a Member (including a Permitted Transfer) shall be
null and void ab initio if (A) following the proposed Disposition, the Company
would have more than 100 members within the meaning of Section
1.7704-1(h)(1)(ii) of the Treasury Regulations (taking into account Section
1.7704-1(h)(3) of the Treasury Regulations); provided that such limitation shall
not apply to any Disposition by any Member of all or part of its Membership
Interest to an Affiliate, (B) such Disposition would cause the Company to be
taxed as a corporation for federal tax purposes; (C) to the extent it would
become the direct holder of a Membership Interest, the transferee fails to
deliver to the Company the representations set forth in Annex A and an executed
Accession Agreement, or (D) such Disposition would result in the violation of
any applicable federal or state securities laws (collectively, (A) through (D),
the “Disposition Defaults”). Members shall bear any costs the Company reasonably
incurs in connection with Dispositions of any of their respective Membership
Interests. The Members agree that following the In-Service Date a Member shall
have the right to pledge all or any portion of such Member’s Membership Interest
or grant a lien or security interest in all or any portion of such Member’s
Membership Interest (a “Pledged Interest”) to any bank or financial institution
(a “Lender”) that is subordinate to any lien or security interest granted with
respect to such Member’s Membership Interest as a result of any Financing
Commitment; provided that it is agreed that if any Lender forecloses upon or
otherwise becomes the owner of such Pledged Interest, such Lender shall, subject
to none of the Disposition Defaults being applicable with respect to such
foreclosure, be deemed a Defaulting Member for purposes of this Agreement.
(b)    Unless a Person acquiring any Membership Interests becomes admitted as a
Member in accordance with the provisions of Section 10.1(c), such Person shall
not be entitled to any of the rights granted to a Member hereunder in respect of
such Membership Interests, other than the right to receive only the economic
benefits related thereto, including allocations of income, gain, loss,
deduction, credit and similar items and distributions to which the assignor
would otherwise be entitled, to the extent such items are assigned.
(c)    A Person acquiring any Membership Interests shall be admitted as a Member
and entitled to all of the rights of a Member in respect of such Membership
Interests only if none of the Disposition Defaults are applicable with respect
to such



58
 

--------------------------------------------------------------------------------



transfer and either (i) the transfer to such Person was a Permitted Transfer or
otherwise effected pursuant to the procedures set forth in this Article 10, (ii)
such Person acquired the Membership Interests pursuant to Sections 4.5(d), 6.8
or 10.5 or (iii) in any other case, such Person is a Qualified Transferee.
(d)    Notwithstanding any provision herein to the contrary, in no event shall
any provision of this Article 10 be applicable in connection with any exchange,
reclassification, or other conversion of Membership Interests or other debt or
equity securities of the Company into any cash, securities, or other property
pursuant to a Disposition of all or substantially all of the Company Properties.
(e)    In connection with any Disposition permitted under this Article 10:
(i)    each non-Disposing Member shall cooperate in good faith with the
Disposing Member, and shall take no action to impede such Disposition or reduce
the value of the Membership Interest subject to such Disposition, without
prejudice to the rights of such non-Disposing Members to enforce in good faith
the other provisions of this Article 10;
(ii)    the Company shall, upon the Disposing Member’s reasonable request and at
the Disposing Member’s sole cost and expense, cooperate fully with potential
acquirers in such prospective transaction by taking all customary and other
actions reasonably requested by such holders or such potential acquirers,
including making the Company’s properties, books and records, and other assets
available for inspection by such potential acquirers and making its employees
reasonably available for presentations, interviews and other diligence
activities, in each case during normal business hours and upon reasonable
advance notice, and subject to reasonable and customary confidentiality
provisions; and
(iii)    the Disposing Member shall be permitted to take all steps reasonably
necessary to carry out an auction of its Membership Interest, including
selecting an investment bank, providing confidential information (pursuant to
confidentiality agreements), selecting the winning bidder and negotiating the
requisite documentation (at its sole cost and expense).
(f)    A Member entitled to acquire the Membership Interests of any other Member
(whether through a Disposition or through the recalculation of the Percentage
Interests) pursuant to Sections 4.5(d), 6.8 or 10.5 shall be entitled to
exercise such right through an Affiliate or any Qualified Transferee designated
by them; provided that the exercise of such right in such manner otherwise
complies with Section 10.1(a).
10.2.    Other Restrictions on Dispositions
(a)    Notwithstanding anything to the contrary contained herein, for a period
beginning on the Effective Date and ending on the In-Service Date, no Member
shall Dispose of all or any part of its Membership Interests, or contract to do
or permit any such Disposition, whether voluntarily or by operation of law,
other than Permitted



59
 

--------------------------------------------------------------------------------



Transfers. Any breach of the foregoing covenant will be deemed a Performance
Default and result in such Member being treated as a Defaulting Member.
(b)    Except for any Disposition to a Permitted Transferee in accordance with
this Article 10 or any Disposition contemplated under Sections 4.3 and 10.5,
each Disposition must comply with the following minimum size requirements: (1)
if such Member’s Percentage Interest is equal to or less than 10%, the
Disposition must include all of the Disposing Member’s Membership Interests and
(2) if such Disposing Member’s Percentage Interest is greater than 10%, the
Disposition must be of a Membership Interest having a Percentage Interest of at
least 10%.
10.3.    [RESERVED].


10.4.    Preemptive Right
(a)    If the Company proposes to issue any Membership Interests to any Person
in a transaction or transactions other than the Membership Interests
attributable to the Capital Contributions made or agreed to be made by the
Members pursuant to Article 4 as in effect on the date hereof, each Member
(other than a Defaulting Member or a Diluting Member) shall have the right to
purchase directly or through any Affiliate such portion of such Membership
Interests sufficient to maintain such Member’s then Percentage Interest, on the
same terms and conditions as applied to all Persons purchasing Membership
Interests.
(b)    In the event of a proposed transaction or transactions, as the case may
be, that would give rise to preemptive rights of the Members under Section
10.4(a), the Company shall provide notice (the “Initial Notice”) to the Members
no later than ten (10) Business Days prior to the expected consummation of such
transaction or transactions. Each Member shall provide notice of its election to
exercise such rights within five (5) Business Days after delivery of such
Initial Notice from the Company (each Member electing to exercise its preemptive
right in such instance is referred to as an “Exercising Member”). The failure of
a Member to respond to the Initial Notice and affirmatively exercise its
preemptive right in accordance with the terms of this Agreement and the Initial
Notice shall be deemed an election not to exercise its preemptive right in
connection with such proposed transaction or transactions.
(c)    If a Member shall elect not to exercise its respective preemptive right,
then the Exercising Members shall have the right to purchase additional
Membership Interests (a “Subsequent Purchase”), from those securities as to
which no such right was exercised, on a pro rata basis insofar as more than one
such Exercising Member desires to so purchase additional securities. In the
event of a situation described in the preceding sentence in which a Member
elects not to exercise its respective preemptive right with respect to a
proposed transaction or transactions, the Company shall provide notice (the
“Subsequent Notice”) of such fact within three (3) Business Days following the
receipt of all of the notices concerning such elections from the Members



60
 

--------------------------------------------------------------------------------





possessing such preemptive rights. Each Exercising Member shall respond to this
Subsequent Notice by sending a response notice with respect thereto within three
(3) Business Days after delivery of the Subsequent Notice. The failure of an
Exercising Member to respond to such Subsequent Notice and affirmatively
exercise its preemptive right in accordance with the terms of this Agreement
shall be deemed an election not to exercise its preemptive right in connection
with such Subsequent Purchase.
10.5.    Dominion ROFR
(a)    If (a) any Member (for the purposes of this Section 10.5, the “Proposing
Member”) (i) proposes to Dispose of all or any part of its Membership Interest
to any other Member (other than Dominion or any of its Affiliates which is also
a Member) including pursuant to any transaction in which the Membership
Interests of more than one Member are directly or indirectly consolidated or
(ii) becomes subject to a Change in Control, and (b) after giving effect to such
proposed Disposition or Change in Control, the Percentage Interest of the
acquiring or surviving Member would be equal to (unless after giving effect to
such Disposition or Change in Control there would be only two Members) or
greater than the aggregate Percentage Interest of Dominion and each of its
Affiliates that is also a Member, then the Proposing Member shall first give
notice (a “ROFR Notice”) to Dominion. The ROFR Notice shall set forth the name
of the Member to whom the Disposition is proposed or Change in Control affects,
Membership Interest subject to such proposed Disposition (the “Offered
Interest”), the price payable for the Offered Interest, and details of the
payment terms and all other terms and conditions of the proposed Disposition or
Change in Control. Dominion shall have the right, until the date that forty-five
(45) days following the date of delivery of the ROFR Notice (the “ROFR
Expiration Date”) to deliver to the Proposing Member a written election to
purchase (the “Purchase Notice”) that portion of the Offered Interest as shall
be necessary so that no other Member will have a Membership Interest that is
equal to (unless after giving effect to such Disposition or Change in Control
there would be only two Members) or greater than the aggregate Membership
Interests of Dominion and each of its Affiliates that is also a Member (the
“ROFR Interest”). The delivery of the Purchase Notice shall constitute an
irrevocable commitment to purchase such ROFR Offered Units.
(b)    The purchase price and terms and conditions for the purchase of the ROFR
Interest pursuant to this Section 10.5 shall be the price and terms and
conditions set forth in the applicable ROFR Notice; provided that the Proposing
Member shall at a minimum make customary representations and warranties
concerning (i) the Proposing Member’s valid title to and ownership of the ROFR
Interest, free and clear of all liens, claims and encumbrances (excluding those
arising in connection with a Financing Commitment or under applicable securities
laws), (ii) the Proposing Member’s authority, power and right to enter into and
consummate the sale of the ROFR Interest, (iii) the absence of any violation,
default or acceleration of any agreement to which the Proposing Member is
subject or by which its assets are bound as a result of the agreement to sell
and the sale of the ROFR Interest, and (iv) the absence of, or compliance with,
any governmental or third party consents, approvals,

61
 

--------------------------------------------------------------------------------





filings or notifications required to be obtained or made by the Proposing Member
in connection with the sale of the ROFR Interest. The closing shall occur no
later than sixty (60) Days after the date of delivery of the Purchase Notice,
unless the Proposing Member and Dominion agree upon a different date. At the
closing, the Proposing Member shall execute and deliver to Dominion (i) an
assignment of the ROFR Interest, in form and substance reasonably acceptable to
Dominion and (ii) any other instruments reasonably requested by Dominion to give
effect to the purchase; and Dominion shall deliver to the Proposing Member in
immediately available funds the purchase price.
(c)    If the Purchase Notice is not delivered prior to the ROFR Expiration
Date, the (i) Proposing Member may Dispose all, but not less than all, of the
ROFR Interest or (ii) the Change in Control may be completed, in each case
within 90 Days after the ROFR Expiration Date. If the ROFR Interest is not so
Disposed or the Change in Control is not completed within such 90-day period,
the Proposing Member may not sell any of the ROFR Interest without again
complying in full with the provisions of this Section 10.5.
ARTICLE 11
DISSOLUTION, LIQUIDATION, AND TERMINATION
11.1.    Dissolution
The Company shall dissolve and its affairs shall be wound up on the first to
occur of the following:
(a)    the consent of the Managers designated by the Members holding at least
the amount of Percentage Interests as are required by Section 6.7(b)(i) to
dissolve the Company;
(b)    if the PA Execution Date has not occurred by December 31, 2014, unless
the Managers designated by the Members holding at least 70% of the Percentage
Interests elect not to dissolve the Company;
(c)    entry of a decree of judicial dissolution of the Company under Section
18-802 of the Act; or
(d)    unless the Members otherwise agree, upon consummation of the Disposition
of all or substantially all of the Company Properties.
11.2.    Liquidation and Termination
On dissolution of the Company, the liquidator shall be the Board or a Person
selected by Managers designated by the Members holding at least 70% of the
Percentage Interests. The liquidator shall proceed diligently to wind up the
affairs of the Company at the direction of the Board and make final
distributions as provided herein and in the Act. The costs of liquidation shall
be borne as a Company expense. The steps to be accomplished by the liquidator
are as follows:



62
 

--------------------------------------------------------------------------------



(a)    As promptly as possible after dissolution and again after final
liquidation, the liquidator shall cause a proper accounting to be made of the
Company Property, liabilities, and operations through the last Day of the
calendar month in which the dissolution occurs or the final liquidation is
completed, as applicable.
(b)    The liquidator shall pay, satisfy or discharge from Company funds all of
the debts (including debts owing to any Member), liabilities and obligations of
the Company (including all expenses incurred in liquidation) or otherwise make
adequate provision for payment and discharge thereof (including the
establishment of a cash escrow fund for contingent liabilities in such amount
and for such term as the liquidator may reasonably determine).
(c)    To the extent that the Company has any remaining property:
(i)    The liquidator may sell any or all of the Company’s property and any
resulting gain or loss from each sale shall be computed and allocated to the
Capital Accounts of the Members as provided in Article 5.
(ii)    All remaining Company Property shall be distributed to the Members in
accordance with the positive balances in their Capital Accounts, after giving
effect to all contributions, distributions and allocations for all periods;
provided that if the Company liquidates as a result of the dissolution event set
forth in Section 11.1(b), then after making any distributions required to be
made pursuant to Section 5.5(d) in the manner set forth in Section 4.1(d), all
remaining Company Property shall be distributed to the Member that contributed
such Company Property irrespective of the balances in the Member’s Capital
Accounts and the remaining provisions of this Section 11.2(c)(ii) shall have no
effect. If the amounts of Company Property that would be distributed to the
Members upon liquidation if such distributions were made pursuant to Section
5.5(b) do not correspond to the respective Capital Account balances of the
Members, then income, gain, loss and deduction for the Fiscal Year in which the
liquidation occurs shall be reallocated among the Members to cause, to the
extent possible, the Members’ Capital Accounts immediately prior to such
distribution to correspond to the amounts that would be distributed to the
Members if liquidating distributions were made pursuant to Section 5.5(b);
provided that, for purposes of this Section 11.2(c)(ii), the amount otherwise
distributable to a Member pursuant to Section 5.5(b) shall be reduced by such
Member’s Unfunded Default Amount, if any, and increased by such Member’s
Undistributed Deficiency Interest Amount, if any.
(iii)    All distributions in kind to the Members shall be valued for purposes
of determining each Member’s interest therein at its Fair Market Value at the
time of such distribution, and such distributions shall be made subject to the
liability of each distributee for costs, expenses, and liabilities theretofore
incurred or for which the Company has committed prior to the date of
termination, and those costs, expenses, and liabilities shall be allocated to
the distributee pursuant to this Section 11.2.

63
 

--------------------------------------------------------------------------------



(iv)    Any distribution to the Members in liquidation of the Company shall be
made by the later of the end of the taxable year in which the liquidation occurs
or 90 Days after the date of such liquidation. For purposes of the preceding
sentence, the term “liquidation” shall have the same meaning as set forth in
Treasury Regulations Section 1.704-1(b)(2)(ii). The distribution of cash and/or
property or assets to a Member in accordance with the provisions of this
Section 11.2 constitutes a complete return to the Member of its Capital
Contribution and a complete distribution to the Member of its Membership
Interest and all of the Company Properties and constitutes a compromise to which
all Members have consented within the meaning of Section 18-502(b) of the Act.
To the extent that a Member returns funds to the Company, it has no claim
against any other Member for those funds.
(v)    If a sale of the Company is structured as a Disposition of Membership
Interests (whether a direct sale, a merger, an exchange of interests, or other
similar transaction), the amount of the aggregate purchase price to be allocated
among the Members shall be determined in a manner consistent with the amounts
that would have been distributed to the Members if the Company had been
liquidated in accordance with this Section 11.2 and if the total liquidating
distributions with respect to all Membership Interests had equaled the aggregate
purchase price being paid for all the Membership Interests.
11.3.    Deficit Capital Accounts
Notwithstanding anything to the contrary contained in this Agreement, and
notwithstanding any custom or rule of law to the contrary, no Member shall be
obligated to restore a deficit balance in its Capital Account at any time.
11.4.    Certificate of Cancellation
On completion of the distribution of property as provided herein, the Company
shall be terminated and the Members shall file a certificate of cancellation
with the Secretary of State of Delaware, cancel any other filings made pursuant
to Section 1.5, and take such other actions as may be necessary to terminate the
Company.
ARTICLE 12
REPRESENTATIONS AND WARRANTIES
12.1.    Representations and Warranties of the Members
Each Member hereby represents and warrants to the Company and each other Member
that (a) it is duly formed, validly existing and (if applicable) in good
standing under the laws of the state of its formation, and if required by
applicable law is duly qualified to do business and (if applicable) is in good
standing in the jurisdiction of its principal place of business (if not formed
therein); (b) it has full corporate, limited liability company, partnership,
trust, or other applicable power and authority to execute and agree to this
Agreement and the Transaction Documents to which it is a party and to perform
its obligations hereunder and thereunder and all necessary actions by the board
of directors, shareholders, managers, members, partners, trustees,

64
 

--------------------------------------------------------------------------------



beneficiaries, or other Persons necessary for the due authorization, execution,
delivery, and performance of this Agreement and the Transaction Documents to
which it is a party by that Member have been duly taken; (c) it has duly
executed and delivered this Agreement and the Transaction Documents to which it
is a party and this Agreement and the Transaction Documents to which it is a
party are enforceable against such Member in accordance with their respective
terms, subject to bankruptcy, moratorium, insolvency and other applicable law
generally affecting creditors’ rights and general principles of equity (whether
applied in a proceeding in a court of law or equity); (d) its authorization,
execution, delivery, and performance of this Agreement and the Transaction
Documents to which it is a party does not conflict with any material obligation
under any other material agreement or arrangement to which that Member is a
party or by which it is bound; and (e) it (i) has been furnished with such
information about the Company and the Membership Interest as that Member has
requested, (ii) has made its own independent inquiry and investigation into, and
based thereon has formed an independent judgment concerning, the Company and
that Member’s Membership Interest therein, (iii) has adequate means of providing
for its current needs and possible individual contingencies and is able to bear
the economic risks of this investment and has a sufficient net worth to sustain
a loss of its entire investment in the Company in the event such loss should
occur, (iv) has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Company, (v) is an “accredited investor” within the meaning of “accredited
investor” under Regulation D of the Securities Act and (vi) understands and
agrees that its Membership Interest shall not be sold, pledged, hypothecated or
otherwise transferred except in accordance with the terms of this Agreement and
pursuant to an applicable exemption from registration under the Securities Act
and other applicable securities laws. Upon the occurrence and during the
continuation of any event or condition which would cause a Member to be in
breach of a representation or warranty contained in clause (e) of this Article
12, the breaching Person shall be treated as a Defaulting Member.
ARTICLE 13
EFFECTIVENESS
13.1.    Effectiveness
This Agreement shall become effective upon the Effective Date; provided,
however, that, notwithstanding anything contained in this Agreement to the
contrary, prior to the PA Execution Date, no Member shall have any obligation to
make any Capital Contribution to the Company (including the initial Capital
Contributions described in Section 4.1).
ARTICLE 14
GENERAL PROVISIONS
14.1.    Notices
Except as expressly set forth to the contrary in this Agreement, all notices,
requests, or consents provided for or permitted to be given under this Agreement
must be in writing and must be given by personal delivery, by certified or
registered United States mail (postage prepaid, return receipt requested), by a
nationally recognized overnight delivery service for next Day delivery, or by
facsimile or other electronic transmission, to the addresses given for that
Member

65
 

--------------------------------------------------------------------------------



on Exhibit 3.1 or such other address as that Member may specify by written
notice to the other Members. All notices, requests, and consents to be sent to
the Company must be sent to or made at the address of the Company’s principal
place of business or such other address as the Company may specify by notice to
the Members. All such notices, requests and other communications will be
effective only upon receipt, except that if received after 5:00 p.m. (in the
recipient’s time zone) on a Business Day or if received on a Day that is not a
Business Day, such notice, request or communication will not be effective until
the next succeeding Business Day.
14.2.    Amendment or Modification
Provided that all Members receive no less than five (5) Business Days prior
written notice, the Board, acting with the consent of the Managers designated by
the Members holding at least 96% of the Percentage Interests, may amend any
provision of this Agreement or the Certificate, and execute, swear to,
acknowledge, deliver, file and record whatever documents may be required in
connection therewith; provided, however, that any such amendment that has a
material adverse effect on any Member must be approved by the express prior
written consent of such Member.
14.3.    Entire Agreement
This Agreement, together with the Transaction Documents, and the exhibits or
schedules thereto and any agreements or documents specifically referenced herein
or therein, constitute the entire agreement and understanding of the Members in
respect of the subject matter set forth herein and supersede all prior
understandings, agreements or representations by or among the Members, written
or oral, to the extent they relate in any way to the subject matter hereof or
the transactions contemplated herein.
14.4.    Extensions; Waivers
Any Member may, for itself only, (a) extend the time for the performance of any
of the obligations of any other Member under this Agreement, (b) waive any
inaccuracies in the representations and warranties of any other Member contained
herein or in any document delivered pursuant hereto and (c) waive compliance
with any of the agreements or conditions for the benefit of such Member
contained herein. Any such extension or waiver will be valid only if set forth
in a writing signed by the Member to be bound thereby. No waiver by any Member
of any default, misrepresentation or breach of warranty or covenant hereunder,
whether intentional or not, may be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising because of any prior or subsequent such
occurrence. Neither the failure nor any delay on the part of any Member to
exercise any right or remedy under this Agreement will operate as a waiver
thereof, nor will any single or partial exercise of any right or remedy preclude
any other or further exercise of the same or of any other right or remedy.

66
 

--------------------------------------------------------------------------------





14.5.    Assignment; Binding Effect
Except as expressly provided herein, no Member may assign either this Agreement
or any of its rights, interests or obligations hereunder without the prior
written approval of all the other Members, and any such assignment by a Member
without prior written approval of all the other Members will be deemed a
Performance Default and result in such Member being treated as a Defaulting
Member. All of the terms, agreements, covenants, representations, warranties and
conditions of this Agreement are binding upon, and inure to the benefit of and
are enforceable by, the Members and their respective successors and permitted
assigns.
14.6.    Governing Law
THIS AGREEMENT AND THE PERFORMANCE OF THE TRANSACTIONS AND OBLIGATIONS OF THE
MEMBERS HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES.
14.7.    Dispute Resolution
Should a dispute arise among the Members relating to this Agreement, any Member
may seek to resolve any such dispute through negotiations among the Senior
Executives by providing the other Members written notice of its intent to invoke
this Section 14.7. The Senior Executives will meet at a mutually acceptable time
and place within fifteen (15) Days after such notice and thereafter as often as
they reasonably deem necessary to exchange relevant information and to attempt
to resolve the dispute. All negotiations and communications pursuant to this
Section 14.7 will be treated and maintained by the Members as confidential
information and will be treated as compromise and settlement negotiations for
purposes of the federal and state rules of evidence. If the matter has not been
resolved within fifteen (15) Days after the initial written notice set forth
above, or such longer period as may be mutually agreed upon by all of the
Members, the Members will meet to discuss the retention of a mediator for the
purpose of resolving the Dispute through non-binding mediation. Participation in
such mediation will be voluntary. If the Members agree to non-binding mediation,
they will mutually agree upon a mediator within twenty (20) days of the initial
meeting of the Members with respect to the retention of a mediator. The Members
will seek to resolve the dispute in an expeditious manner, and to the extent
possible, within thirty (30) days of commencement of mediation. The cost of any
mediation under this Section 14.7 will be divided equally among the Members.
Absent an agreement to mediate, each Member retains all rights to agree at that
time to arbitration or to resort to any other means to resolve the dispute in
its sole discretion.
14.8.    Waiver of Jury Trial
THE MEMBERS WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY DOCUMENT EXECUTED IN
CONNECTION HEREWITH.

67
 

--------------------------------------------------------------------------------





14.9.    Affiliate Contracts
(a)    As of the Effective Date, the Members anticipate that the Company will
enter into each of the Affiliate Contracts specified on Exhibit 14.9.
(b)    The Members intend each Affiliate Contract shall be entered into on an
arm’s-length basis and on terms and conditions competitive at then-prevailing
market conditions. The negotiation of each Affiliate Contract or modification to
any Affiliate Contract shall be conducted on behalf of the Company (or the
applicable Subsidiary) by or under the direction of at least two of the
Managers, acting in good faith and in the best interests of the Company (or the
applicable Subsidiary), designated by the Acting Members holding collectively at
least 45% of the Percentage Interests, and all decisions of the Company (or the
applicable Subsidiary) concerning such Affiliate Contract relating to the
commencement, termination, withdrawal or settlement of, or decision to consent
to, any claim or Proceeding, or the admission of liability by the Company (or
the applicable Subsidiary) arising in relation to, or any material waiver under,
any Affiliate Contract, shall be approved solely by at least two of the
Managers, acting in good faith and in the best interests of the Company (or the
applicable Subsidiary), designated by the Acting Members holding collectively at
least 45% of the Percentage Interests. Notwithstanding anything to the contrary
contained in this Agreement, at least two of the Managers designated by the
Acting Members holding collectively at least 45% of the Percentage Interests may
cause the Company to terminate any Affiliate Contract in accordance with its
terms, including the Operations Agreement.
14.10.    No Consequential Damages
No Member shall assert, and each Member hereby waives, any claim against any
indemnifying Person on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages) of
any kind whatsoever, whether or not foreseeable, or for any loss of business,
goodwill, opportunity or profit, whether arising directly or indirectly and
whether or not foreseeable, even if the Member is actually aware of or has been
advised of the likelihood of such loss or damage and regardless of whether the
claim for such loss or damage is made in negligence, for breach of contract,
breach of trust, breach of fiduciary obligation or otherwise arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby.
14.11.    Severability
The provisions of this Agreement will be deemed severable and the invalidity or
unenforceability of any provision will not affect the validity or enforceability
of the other provisions hereof; provided that if any provision of this Agreement
is found to be unenforceable in accordance with its terms, the Members agree
that such provisions shall be deemed modified to the minimum extent necessary
consistent with its objectives to make such provision enforceable, and/or to
delete specific words or phrases, and in its reduced form, such provision will
then be enforceable and will be enforced, and if such provision is not capable
of being so modified, it shall be deemed excised from this Agreement, and the
remaining provisions of this Agreement shall in all circumstances remain in full
force and effect.

68
 

--------------------------------------------------------------------------------



14.12.    Further Assurances
In connection with this Agreement and the transactions contemplated hereby, each
Member shall execute and deliver any additional documents and instruments and
perform any additional acts that may be necessary or appropriate to effectuate
and perform the provisions of this Agreement and those transactions.
14.13.    Title to Company Property
All Company Property owned by the Company, whether real or personal, tangible or
intangible, shall be deemed to be owned by the Company, and no Member, Officer,
Manager or Person acting as an operator under any Transaction Document,
individually, shall have any ownership of such Company Property. The Company
shall hold all Company Properties in its own name. All Company Property shall be
recorded as the property of the Company in its books and records without regard
to the name in which record title to such assets is held.
14.14.    Intellectual Property
All Intellectual Property Rights (excluding any Intellectual Property Rights of
the Operator) invented, discovered, improved or otherwise developed as part of
the Facilities (the “IP Rights”) shall be owned by the Company. The Members
shall be entitled to use, license or otherwise exploit the IP Rights, and may
grant a world-wide royalty-free license to the Affiliate of any Member, only for
the evaluation, pursuit, development and operation of the Facilities and for no
other purpose. In the event that any IP Right is determined by the Company or a
Member to be registrable, the Company shall file applications relating to such
IP Rights. Each Member acknowledges the inherent risk of error in the
acquisition, interpretation and use of the IP Rights, and that no representation
or warranty, express or implied, is made with respect to (a) the completeness,
utility or accuracy of any Intellectual Property Rights disclosed to it or (b)
the merchantability or fitness for a particular purpose or the freedom from
infringement of any third party Intellectual Property Rights by its use of such
Intellectual Property Rights.
14.15. Press Releases and Public Announcements
Neither the Company nor any Member shall (and shall use all reasonable efforts
to cause its Affiliates not to) release or otherwise disseminate any press
releases, public announcements or statements of a material nature regarding the
Company or the Business without the consent of the Members holding at least 96%
of the Percentage Interests. Notwithstanding the foregoing, the Company may
issue such press releases and public announcements or statements in the normal
and ordinary course of its business; provided, however, that if any such
release, statement or other communication contains a description of, or may be
of a sensitive nature to, any Member, the Company shall obtain the consent of
such Member at the earliest reasonably practicable time prior to publishing such
release, statement or communication.
14.16. No Third Party Beneficiaries
Except as otherwise provided in Article 8, it is the intent of the Members that
no third-party beneficiary rights be created or deemed to exist in favor of any
Person not a party to this Agreement, unless otherwise expressly agreed to in
writing by the Members.

69
 

--------------------------------------------------------------------------------



14.17. Confidentiality
Each Member agrees that all non-public information received from or otherwise
relating to the Company, its Subsidiaries and businesses, their Members, or any
third party who has entrusted the Company with confidential information
regarding the Business, operations or prospects of the Company with the
expectation that such information will be kept confidential, is confidential and
will not be (i) disclosed or otherwise released to any other Person (other than
(A) to another Member or to such Member’s directors, managers, partners,
employees, counsel, financial and tax advisors, lenders, rating agencies and
analysts for a valid business purpose, (B) in the case of a Member who is also a
Manager or officer of the Company, in carrying out its duties in the best
interests of the Company and (C) any potential bona fide transferee of a
Membership Interest; provided that such potential transferee agrees to maintain
the confidentiality of the confidential information on terms no less restrictive
than those set forth in this Section 14.17) or (ii) used for anything other than
as necessary and appropriate in carrying out the Business of the Company. Any
recipient of such confidential information shall be advised of its confidential
status, and the disclosing Member shall be responsible for any breaches hereof
by any Person to whom such Member provides confidential information. The
restrictions set forth herein do not apply to (i) information that is or becomes
available to such Member on a non-confidential basis from a source (other than
the Company) that is not known by such Member to be bound by a confidentiality
agreement, (ii) information that was known by such Member prior to disclosure by
or at the direction of the Company; (iii) information that is independently
developed by such Member without violating any obligations under this Agreement;
or (iv) any disclosures required by a national stock exchange, the rules or
regulations of the U.S. Securities and Exchange Commission, applicable law or
regulatory authority with respect to a Member or its Affiliates. Notwithstanding
the foregoing, neither Section 14.15 nor this Section 14.17 shall be construed
to restrict a Member or its Affiliate from disclosing information with respect
to its investment in the Company in the ordinary course of its business and
pursuant to its customary investor relations process; provided the Members agree
to coordinate in advance with respect to any disclosure of material non-public
information pertaining to the Company or its financial or operational
performance that a Member knows, or reasonably should know, would be sensitive
to another Member or would otherwise trigger additional disclosures or
compliance filings by another Member.
14.18. Headings
The article and section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.
14.19. Construction
This Agreement has been freely and fairly negotiated among the Members. If an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the Members and no presumption or burden of
proof will arise favoring or disfavoring any Member because of the authorship of
any provision of this Agreement. Any reference to any law will be deemed to
refer to such law as amended and all rules and regulations promulgated
thereunder, unless the context requires otherwise. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine,

70
 

--------------------------------------------------------------------------------



feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. The Members intend that each representation, warranty, and covenant
contained herein will have independent significance. If any Member has breached
any representation, warranty, or covenant contained herein in any respect, the
fact that there exists another representation, warranty or covenant relating to
the same subject matter (regardless of the relative levels of specificity) which
the Member has not breached will not detract from or mitigate the fact that the
Member is in breach of the first representation, warranty, or covenant. Time is
of the essence in the performance of this Agreement.
14.20. Fair Market Value Determination
(a)    If the Fair Market Value of a Membership Interest is to be determined for
purposes of this Agreement, the affected Members shall first seek to determine
such Fair Market Value by mutual written agreement within a reasonable time, not
to exceed thirty (30) Days. If the affected Members cannot reach a mutual
written agreement as set forth in the foregoing sentence, the process in Section
14.20(b) to determine such Fair Market Value shall control.
(b)    Appraisal. Upon expiration of the thirty (30)-Day period set forth in
Section 14.20(a) above, the affected Members seeking to determine Fair Market
Value of a Membership Interest (each an “Affected Member,” and collectively, the
“Affected Members”), shall request in writing (the “FMV Notice”) that the Board
appoint an independent third party appraisal firm of nationally recognized
standing having recognized expertise in the valuation of natural gas
transmission pipelines (“Appraiser”) to make such determination. Within ten (10)
Days after receipt of the FMV Notice, the Board will engage an Appraiser to
determine the Fair Market Value of the Membership Interest at issue. Within
thirty (30) Days of being appointed, the Appraiser will deliver to the Board and
the Affected Members a detailed report (including all assumptions and relevant
information employed in making such determination) setting forth its calculation
of the Fair Market Value of the Membership Interest (the “FMV Report”) at issue,
and such report and the determination of Fair Market Value set forth therein
shall be final and binding on the Affected Members. The cost of such FMV Report
and all fees and expenses of the Appraiser shall be paid in equal portions by
the Affected Members. Each Affected Member shall cooperate in good faith with
the Appraiser, and will provide the Appraiser with all information and
documentation reasonably requested by it in connection with preparation of the
FMV Report.
14.21. Counterparts; Effectiveness
This Agreement may be executed in two or more counterparts, each of which will
be deemed an original but all of which together will constitute one and the same
instrument. This Agreement will become effective when one or more counterparts
have been signed by each of the Members and delivered to the other Members,
which delivery may be made by exchange of



71
 

--------------------------------------------------------------------------------



copies of the signature page by facsimile or electronic transmission. For
purposes of determining whether a party has signed this Agreement or any
document contemplated hereby or any amendment or waiver hereof, a handwritten
signature on a paper document or a facsimile or electronic transmission of a
handwritten original signature will constitute a signature.
14.22. Adjustment for Inflation
The amount set forth in Section 6.7(b)(i)(5) shall, without requiring any
amendment to this Agreement, be automatically adjusted for inflation effective
as of January 1 of each calendar year by multiplying such amount by a fraction,
(i) the numerator of which is the average monthly United States Department of
Labor Statistics Consumer Price Index for All Urban Consumers (CPI-U) published
by the Bureau of Labor Statistics, United States Department of Labor,
Washington, DC (http://www.bls.gov/cpi) (“CPI”) for the twelve (12) month period
immediately preceding such January 1, and (ii) the denominator of which is the
average monthly CPI for the twelve (12) month period immediately preceding the
Effective Date; provided that such adjusted amount shall in no event be less
than $200,000.
14.23. Legal Representation
Each Member hereby acknowledges that the Member has been advised that the Member
should seek and has had the opportunity to seek independent legal counsel to
review this Agreement and the other Transaction Documents on the Member’s behalf
and to obtain the advice of such legal counsel relating to such documentation.
Each Member further acknowledges and agrees that with respect to such
documentation, unless otherwise specifically acknowledged and agreed to in
writing by the Company, the Members and the applicable independent legal
counsel: (a) the law firm of Locke Lord LLP is legal counsel solely to Duke and
(b) the law firm of Hogan Lovells US LLP is legal counsel solely to Dominion and
the Operator with respect to the Transaction Documents.




[Signature page follows]



72
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Members hereby duly execute and deliver this Agreement
in counterparts, effective as of the Effective Date.
DUKE ENERGY ACP, LLC
By:     /s/ Phillip C. Grigsby
Name: Phillip C. Grigsby
Title: President
PIEDMONT ACP COMPANY, LLC
By:     /s/ Thomas E. Skains
Name: Thomas E. Skains
Title: Chairman and President
DOMINION ATLANTIC COAST PIPELINE, LLC
By:     /s/ Diane Leopold
Name: Diane Leopold
Title: President
MAPLE ENTERPRISE HOLDINGS, INC.
By:     /s/ Henry P. Linginfelter
Name: Henry P. Linginfelter
Title: Executive Vice President





Limited Liability Company Agreement
Signature Page
 



--------------------------------------------------------------------------------


ANNEX A


TRANSFEREE TAX REPRESENTATIONS


The transferee is the sole beneficial owner of the interest in the Company to be
registered in its name (the “Membership Interest”);
1.    such transferee either (i) is not a grantor trust, partnership or S
corporation for U.S. federal income tax purposes or (ii) was not formed with,
and will not be used for, a principal purpose of permitting the Company to
satisfy the 100 member limitation contained in Treasury Regulations Section
1.7704-1(h)(1)(ii); 1    
2.    such transferee did not acquire, and will not transfer, its Membership
Interest through (a) a national, non-U.S., regional, local or other securities
exchange, (b) PORTAL or (c) over-the-counter market (including an interdealer
quotation system that regularly disseminates firm buy or sell quotations by
identified brokers or dealers by electronic means or otherwise);
3.    such transferee did not acquire, and will not transfer, its Membership
Interest from, to or through (a) a person, such as a broker or dealer, that
makes a market in, or regularly quotes prices for, the Membership Interest or
(b) a person that regularly makes available to the public (including customers
or subscribers) bid or offer quotes with respect to the Membership Interest and
stands ready to effect, buy or sell transactions at the quoted prices for itself
or on behalf of others; and
4.    such transferee will only transfer its Membership Interest to a buyer who
provides representations similar to these. These representations may from time
to time be revised by the Board on the advice of counsel.














                 
1Paragraph 1 not required to be included if transferee is an Affiliate of the
transferor Member.
ANNEX A



--------------------------------------------------------------------------------


ANNEX B
ACCESSION AGREEMENT
This Accession Agreement (this “Accession”) is executed by the undersigned
(the “Transferee”) for the benefit of Atlantic Coast Pipeline, LLC, a Delaware
limited liability company (the “Company”) pursuant to the terms of the Limited
Liability Company Agreement of the Company, dated as of ___________ ___, 2014,
and all Annexes, Exhibits and Schedules thereto, together with all amendments
thereto, copies of which are attached hereto as Exhibit A and are incorporated
herein by reference (collectively, the “Agreement”). By the execution of this
Accession, the Transferee hereby agrees as follows:
1.    Capitalized terms used but not otherwise defined in this Accession have
the meanings assigned to such terms in the Agreement. Transferee acknowledges
that Transferee is acquiring certain Membership Interests in the Company which
are subject to the terms and conditions set forth in the Agreement and the
certificate of formation of the Company, a copy of which certificate of
formation is attached hereto as Exhibit B (the “Certificate”).
2.    Transferee (a) agrees that the Membership Interests acquired by Transferee
shall be bound by and subject to the terms of the Agreement and the Certificate
and (b) accedes to and agrees to be bound by the Certificate and the Agreement
with the same force and effect as if the undersigned was a party thereto.
Transferee’s execution of this Accession shall not constitute admission of the
Transferee as a Member of the Company unless and until Transferee has complied
with all of the requirements of the Agreement.
3.    This Accession may be delivered by electronic transmission, including by
facsimile or in portable document format, and such delivery shall be deemed to
be an original. This Accession shall be governed by the laws of the State of
Delaware without regard to principles of conflicts of law.
4.    This Accession shall be binding upon and inure to the benefit of
Transferee and the Company and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns.
5.    Any notice required or permitted by the Accession or the Agreement shall
be given to Transferee at the address listed under the Transferee’s signature
below.
[Remainder of page intentionally left blank. Signature page follows.]




ANNEX B



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned hereby executes this Accession as of
_________, 20__.
TRANSFEREE:
[____________________________]
By:                        
Name:                        
Title:                        
Notice    Address:


                            
                            
                            
                            
























































ANNEX B



--------------------------------------------------------------------------------


ANNEX C
    
FORM OF CAPITAL CALL NOTICE


[Letterhead of the Company]


Date: ______________


[The Members]




Ladies and Gentlemen:
Reference is made to that certain Limited Liability Company Agreement dated as
of September 2, 2014 by and among Dominion Atlantic Coast Pipeline, LLC, Duke
Energy ACP, LLC, Piedmont ACP Company, LLC and Maple Enterprise Holdings, Inc.
(the “LLC Agreement”). Capitalized terms used herein and not otherwise defined
shall have the meaning given to such terms in the LLC Agreement.
This Capital Call Notice is delivered pursuant to Section 4.2(b) of the LLC
Agreement. The aggregate amount of Capital Contributions from the Members due on
the Capital Contribution Date set forth below is equal to $_________________.
The amount due from each Member on such Capital Contribution Date is as follows:
[Member]:        $____________
[Member]:        $____________
[Member]:        $____________
[Member]:        $____________
and all such amounts shall be paid to the Company’s account on the Capital
Contribution Date in Dollars in immediately available funds.
The purpose of such Capital Contribution is to fund [specify purpose and
relevant budget].
The Capital Contribution Date, by which such Capital Contributions shall be made
is [specify Business Day that is at least 20 days from the date on which this
instruction is given].






ANNEX C



--------------------------------------------------------------------------------


Wire instructions are as follows:
For credit to the Company’s account:
Account No.:
__________:
Attn:
                                              
Yours sincerely,
    
ATLANTIC COAST PIPELINE, LLC




By: _________________________________
Name:
Title: Authorized Representative


































































ANNEX C



--------------------------------------------------------------------------------


EXHIBIT 2.1


INITIAL PRECEDENT AGREEMENTS




Agreement
Capacity (in Dt per day)
Precedent Agreement for Firm Transportation Services Atlantic Coast Pipeline,
LLC to be entered into between the Company and Duke Energy Carolinas, LLC.
452,750
Precedent Agreement for Firm Transportation Services Atlantic Coast Pipeline,
LLC to be entered into between the Company and Duke Energy Progress, Inc.
272,250
Precedent Agreement for Firm Transportation Services Atlantic Coast Pipeline,
LLC to be entered into between the Company and Piedmont Natural Gas Company,
Inc.
160,000
Precedent Agreement for Firm Transportation Services Atlantic Coast Pipeline,
LLC to be entered into between the Company and Public Service Company of North
Carolina, Inc.
100,000
Precedent Agreement for Firm Transportation Services Atlantic Coast Pipeline,
LLC to be entered into between the Company and Virginia Natural Gas, Inc.
75,000
Precedent Agreement for Firm Transportation Services Atlantic Coast Pipeline,
LLC to be entered into between the Company and Virginia Power Services Energy
Corp., Inc.
300,000





    


                        
                        
                        
                        




















EXHIBIT 2.1



--------------------------------------------------------------------------------


EXHIBIT 3.1


MEMBER ADDRESSES, CAPITAL CONTRIBUTIONS, AND PERCENTAGE INTERESTS


Name and Addresses 
of Members
Capital 
Contributions
Initial Percentage Interest
Duke Energy ACP, LLC
550 South Tryon
Charlotte, NC 28202
Attention: Phillip C. Grigsby
Facsimile: 
E-mail: 




$3,684,000
40%
Piedmont ACP Company, LLC
4720 Piedmont Row Drive
Charlotte, NC 28210
Attention: Karl W. Newlin
Facsimile:
E-mail:




$911,000
10%
Dominion Atlantic Coast Pipeline LLC
707 East Main Street, 19th Floor
Richmond, VA   23219
Attention: Anne E. Bomar
Facsimile:
E-mail:




0
45%
Maple Enterprise Holdings, Inc.
10 Peachtree Place, NE
Atlanta, GA 30309
Attention: Hank Linginfelter
Facsimile:
E-mail:


$460,500
5%



























EXHIBIT 3.1



--------------------------------------------------------------------------------


EXHIBIT 4.4


PRE-EFFECTIVE EXPENDITURES




Member
Pre-Effective Expenditures ($)
Duke Energy ACP, LLC
$0
Piedmont ACP Company, LLC
$10,000
Dominion Atlantic Coast Pipeline, LLC
$9,200,000
Maple Enterprise Holdings, Inc.
$0























































































EXHIBIT 4.4



--------------------------------------------------------------------------------


EXHIBIT 6.3(a)


DESIGNATED MANAGERS


I.    Duke Manager(s)


Phillip C. Grigsby
Duke Alternate Managers


Lance C. Stotts
II.    Piedmont Manager(s)
Karl W. Newlin
Piedmont Alternative Managers
Franklin H. Yoho
III.    Dominion Manager(s)
Anne E. Bomar
Dominion Alternate Managers
Donald R. Raikes




IV.    AGL Manager(s)
Charles Rawson
AGL Alternate Managers
Tim Sherwood




Initial Chairman:    Anne E. Bomar








EXHIBIT 6.3(a)



--------------------------------------------------------------------------------


EXHIBIT 6.9(c)


OFFICERS


The initial officers of the Company shall be as follows:
Vice President - Phillip C. Grigsby
Vice President - Anne E. Bomar
Vice President - Karl W. Newlin
Vice President - Henry P. Linginfelter




































EXHIBIT 6.9(c)



--------------------------------------------------------------------------------


EXHIBIT 14.9
AFFILIATE CONTRACTS
1.
The Initial Precedent Agreements

2.
The Operations Agreement

3.
A capacity lease agreement between the Company and Piedmont or its Affiliate for
the leasing of pipeline transportation capacity on Piedmont’s or its Affiliate’s
system.

4.
A firm transportation service agreement between the Company and Dominion
Transmission, Inc. for up to 1,500,000 Dt per day.











































































EXHIBIT 14.9



--------------------------------------------------------------------------------


SCHEDULE A
INITIAL FACILITIES
The Initial Facilities will consist of the following:


a.
approximately 294 miles of 42” diameter pipeline;

b.
approximately 178 miles of 36” diameter pipeline;

c.
approximately 75 miles of 20” diameter pipeline;

d.
approximately 108,275 Hp of gas fired compression;

e.
approximately eight measurement and regulation stations, as may be required to
meet obligations established under precedent agreements with customers to be
served by the Initial Facilities, including:

i.
a 1,600,000 Dt/d receipt interconnection with Dominion Transmission, Inc. at
Marts Junction, located in Lewis County, West Virginia;

ii.
a 350,000 Dt/d delivery interconnection with Columbia Gas Transmission
Corporation located in Randolph County, West Virginia;

iii.
a 1,450,000 Dt/d bi-directional interconnection with Transcontinental Gas Pipe
Line Corporation located in Buckingham County, Virginia;

iv.
a 350,000 Dt/d delivery interconnection with The Virginia Electric and Power
Company located in Brunswick County, Virginia;

v.
a 350,000 Dt/d delivery interconnection with Virginia Natural Gas Company
located in Chesapeake County, Virginia;

vi.
a 1,085,000 Dt/d delivery interconnection with Piedmont Natural Gas Company,
Inc. (“Piedmont”) located in Johnston County NC;

vii.
a 200,000 Dt/d delivery interconnection with Piedmont located in Cumberland
County, North Carolina;

viii.
a 985,000 Dt/d delivery interconnection with Piedmont located in Robeson County,
North Carolina;

f.
a contract with Dominion Transmission, Inc. for sufficient firm transportation
service to provide receipt point access and deliveries to Marts Junction, under
Precedent Agreements with customers to be served by the Initial Facilities;

g.
a lease of capacity from Piedmont for sufficient quantities to provide
deliveries under a Precedent Agreement with Public Service Company of North
Carolina, Inc.; and

h.
such other ancillary and/or related facilities, equipment, services and/or
leases authorized pursuant to the FERC Certificate for the Initial Facilities.























SCHEDULE A



--------------------------------------------------------------------------------


SCHEDULE B
MINIMUM INSURANCE COVERAGE
The Operator shall cause the Company to maintain at least the following types of
insurance in amounts and with deductibles, terms and conditions, and effective
dates as determined by the Members.
General/Excess Liability Insurance
Commercial Automobile Insurance - For any owned, hired, rented or non-owned
automotive equipment.
Umbrella Liability Insurance


Property Insurance


Business Interruption Insurance - At Company’s option


Workers Compensation Insurance - For any employees if required by law


Directors and Officers Liability Insurance - At Company’s option










































SCHEDULE B

